Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Triple asterisks denote omissions.

STRATEGIC COLLABORATION AND LICENSE AGREEMENT
by and among
VERTEX PHARMACEUTICALS INCORPORATED
VERTEX PHARMACEUTICALS (EUROPE) LIMITED
and
PARION SCIENCES, INC.







ActiveUS 144208420v.18

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE 1 DEFINITIONS             
1.1
Definitions.        1

1.2
Additional Definitions .        11

ARTICLE 2 LICENSES; EXCLUSIVITY        
2.1
License Grants To Vertex .        13

2.2
Sublicenses.        13

2.3
No Additional Rights.        13

2.4
Updates.        13

2.5
Rights in Bankruptcy.        13

2.6
Parion Retention of Rights.        13

2.7
Selection of Additional Compounds.        14

2.8
Option for [***].        15

2.9
Exclusivity by Parion.        15

2.10
Exclusivity by Vertex.        16

ARTICLE 3 DEVELOPMENT PROGRAM        
3.1
Development.        16

3.2
Development Plan.        17

3.3
Technology Transfer.        21

3.4
Third Party Vendors or Contractors        21

3.5
Adverse Event Reports        21

3.6
Governance/Coordination.        21

ARTICLE 4 COMMERCIALIZATION, MANUFACTURING, SUPPLY & REGULATORY MATTERS    
4.1
Commercialization by Vertex.        24

4.2
Clinical Supply.        24

4.3
Manufacture of Licensed Products; Commercial Supply.     25


ActiveUS 144208420v.18

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

4.4
Regulatory Matters.        25

4.5
Pharmacovigilance; Adverse Event Reports.    26

4.6
[***]

ARTICLE 5 PARION PROFIT/LOSS-SHARING OPTION; JOINT COMMERCIALIZATION
AGREEMENT    
5.1
Parion Profit/Loss-Sharing Option.        26

5.2
Effects of Exercising Profit/Loss-Sharing Option.    27

ARTICLE 6 FINANCIAL TERMS    
6.1
Upfront Payment.        27

6.2
Option Fees.        27

6.3
Development Costs.        27

6.4
Milestones.        27

6.5
Royalties.        30

6.6
Profit Sharing.        32

6.7
Payment/Reports.        32

6.8
Payment Method.        32

6.9
Withholding Tax        32

6.10
Records        32

6.11
Inspection of Records        33

6.12
Late Payment        33

6.13
Reimbursement of Development Expenses.    33

ARTICLE 7 INTELLECTUAL PROPERTY    
7.1
Intellectual Property        34

7.2
Patent Prosecution.        34

7.3
Defense of Third Party Infringement Claims.    36

7.4
Enforcement        36


ActiveUS 144208420v.18

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

7.5
Cooperation        37

7.6
Recoveries        37

7.7
Litigation with Respect to Vertex Patents    37

7.8
Orange Book Listing        37

7.9
Trademarks        37

ARTICLE 8 CONFIDENTIALITY    
8.1
Confidentiality; Exceptions        38

8.2
Authorized Use and Disclosure.        38

8.3
Publications.        39

8.4
Confidential Terms        40

8.5
Vertex Information Rights        40

ARTICLE 9 REPRESENTATIONS, WARRANTIES AND COVENANTS    
9.1
Mutual Representations and Warranties.    41

9.2
Additional Representations and Warranties of Parion    42

9.3
Additional Representations, Warranties and Covenants of Vertex 46        

9.4
Additional Covenants of Parion        46

9.5
Disclaimer        47

ARTICLE 10 INDEMNIFICATION
47

10.1
Indemnification by Parion        47

10.2
Indemnification by Vertex        47

10.3
Shared Product Indemnification        48

10.4
Procedure        48

10.5
Limitation of Liability        48

ARTICLE 11 INSURANCE    
11.1
Insurance        48


ActiveUS 144208420v.18

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE 12 TERM AND TERMINATION
48

12.1
Term        48

12.3
Termination for Material Breach        49

12.4
Termination Upon Specified Events        49

12.5
Effects of Expiration or Termination.        50

ARTICLE 13 MISCELLANEOUS    
13.1
Governing Law        53

13.2
Venue        53

13.3
Assignment        54

13.4
Notices        54

13.5
Waiver        55

13.6
Severability        55

13.7
Entire Agreement/Modification.        55

13.8
Relationship of the Parties        55

13.9
Force Majeure        56

13.10
Compliance with Laws        56

13.11
Interpretation        56

13.12
Counterparts        56






ActiveUS 144208420v.18

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)
Page



LIST OF EXHIBITS


EXHIBIT A
Parion Patents
EXHIBIT B
Initial Development Plan
EXHIBIT C
Identifier Cover Page for Northern Trial Protocol
EXHIBIT D
Southern Trial Description
EXHIBIT E
[***]
EXHIBIT F
Third Party Vendors and Contractors of Parion
EXHIBIT G
Joint Commercialization Agreement Term Sheet
EXHIBIT H
Press Release
EXHIBIT I
Existing SRAs and CTAs








ActiveUS 144208420v.18

--------------------------------------------------------------------------------




STRATEGIC COLLABORATION AND LICENSE AGREEMENT
This Strategic Collaboration and License Agreement (this “Agreement”) is entered
into as of June 4, 2015 (“Effective Date”) by and among Parion Sciences, Inc., a
corporation duly organized and validly existing under the laws of the state of
Delaware (hereinafter referred to as “Parion”) and Vertex Pharmaceuticals
Incorporated, a corporation duly organized and existing under the laws of The
Commonwealth of Massachusetts (“Vertex Parent”), and Vertex Pharmaceuticals
(Europe) Limited, a private limited company organized under the laws of England
and Wales (“Vertex UK” and, together with, Vertex Parent “Vertex”). Parion and
Vertex are each referred to herein by name or, individually, as a “Party” or,
collectively, as “Parties.”
BACKGROUND
WHEREAS, Parion is engaged in the research and development of ENaC inhibitors,
including P-1037 and P-1055;
WHEREAS, Parion controls the Parion Technology and desires to advance the
development and commercialization of the Parion Technology via a transaction
with a company that is able to effectively develop and commercialize CF and
other specialty pulmonary products incorporating ENaC inhibitors in the
Territory;
WHEREAS, Vertex is engaged in the research, development and commercialization of
pharmaceutical products and desires to secure rights to develop pharmaceutical
products associated with the Parion Technology in all pulmonary indications,
including cystic fibrosis (“CF”), primary ciliary dyskinesia (“PCD”), chronic
obstructive pulmonary disease (“COPD”) and non-CF Bronchiectasis (“NCFB”);
WHEREAS, Vertex and Parion have engaged in discussions regarding the further
development and potential commercialization of the Parion Technology and have
agreed to pursue a licensing and development transaction with a goal of
increasing the value of the Parion Technology for the benefit of both of the
Parties, including allowing Parion to increase its expertise in the development
and commercialization of pharmaceutical products; and
WHEREAS, Parion and Vertex desire to proceed with such licensing and development
pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Parion and Vertex hereby agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions.
The following capitalized terms and derivations thereof shall have the meanings
given in this Article 1 when used in this Agreement:
“Affiliate” means, as to a Person, any other Person that controls, is controlled
by or is under common control with such Person, for so long as such control
exists. For purposes of this definition only, “control” shall mean (i)
possession, directly or indirectly, of the power to direct the management and
policies of the

Page 1 of 64
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




controlled Person, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance or otherwise. Control shall be
presumed where there is beneficial ownership (direct or indirect) of more than
50% of the shares of the controlled Person that are entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
in the election of the corresponding managing authority). For the avoidance of
doubt, a corporation or other business entity that is controlled by a group of
unaffiliated financial investors (e.g., venture capital investors) who also
control Parion shall not be deemed to be an Affiliate of Parion as long as no
single investor controls both Parion and such entity.
“Applicable Laws” means any federal, state, local, national and supra-national
laws, statutes, rules and regulations, including any rules, regulations,
guidance, guidelines or requirements of Regulatory Authorities, national
securities exchanges or securities listing organizations, that are in effect
from time to time during the Term and applicable to a particular activity
hereunder.
“Back-Up Compound” means a Licensed Compound selected by the JSC to be developed
as a back-up to any Lead Compound for an Indication.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a calendar day on which banking institutions in Boston, Massachusetts are
authorized or obligated to close by law or executive order.
“Calendar Quarter” means a period of three consecutive months during a Calendar
Year beginning on and including 1st January, 1st April, 1st July or 1st October,
or the applicable part thereof during the first or last quarter of the Term.
“Calendar Year” means a period of twelve consecutive months beginning on and
including 1st January, or the applicable part thereof during the Term.
“CFFT Agreements” means [***].
“Change of Control” means with respect to an entity that:
(a)    any “person” or “group” as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
a beneficial owner, as such term is used in Rule 13d-3 promulgated under the
Act, of securities of such entity representing more than 50% of the combined
voting power of the outstanding securities of such entity having the right to
vote in the election of directors; or
(b)    all or substantially all the business or assets of such entity are sold
or disposed of, or such entity merges with and into another entity pursuant to a
merger, consolidation, or other similar transaction, other than (i) a
transaction solely for the purpose of reincorporating the entity or one of its
subsidiaries in a different jurisdiction or recapitalizing or reclassifying such
entity’s stock; or (ii) a merger or consolidation in which the shareholders of
such entity immediately prior to such merger or consolidation continue to own at
least a majority of the outstanding voting securities of such entity or the
surviving entity immediately after the merger or consolidation.
(c)    Notwithstanding the foregoing, the term “Change of Control,” with respect
to Parion, does not include: (i) an underwritten public offering of Parion’s
common stock pursuant to a Registration Statement on Form S-1 under the
Securities Act of 1933, as amended; or (ii) any sale of shares of capital stock
of Parion, in a single transaction or series of related transactions,
principally for bona fide equity financing purposes in which Parion issues new
securities solely to institutional investors for cash or the

Page 2 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




cancellation or conversion of indebtedness of Parion or a combination thereof
for the purpose of financing the operations and business of Parion.
“Clinical Trial” means any research study of a therapeutic product administered
to human subjects designed to provide specific data to determine the safety,
efficacy and/or other properties of such product.
“CMC Activities” means activities related to chemistry, manufacturing, and
controls, including production of registration batches, validation and other
similar pre-commercial manufacturing activities.
“Collaboration Expenses” means the FTE Costs and out-of-pocket costs that are
paid or incurred by Parion or any of its Affiliates after the Effective Date
that are directly attributable to the conduct of activities under the
Development Plan. Subject to the foregoing, Collaboration Expenses shall
include: (a) the FTE Costs and out-of-pocket costs incurred in connection with
the planning, conduct, statistical analysis and reporting of Clinical Trials
pursuant to the Development Plan, including the cost of Clinical Trial subject
recruitment and monitoring initiatives; (b) the FTE Costs and out-of-pocket
costs incurred in connection with regulatory activities in support of Clinical
Trials pursuant to the Development Plan; and (c) other FTE Costs and
out-of-pocket costs incurred in connection with Parion’s performance of other
activities in accordance with the terms of the Development Plan, including any
manufacturing costs.
“Combination Product” shall have the meaning stated in the definition of “Net
Sales.”
“Commercially Reasonable Efforts” means, with respect to the performing Party,
the carrying out of obligations of such Party [***] that such Party [***] the
Licensed Compound or Licensed Product, [***] Licensed Compound or Licensed
Product, [***] Party of the Licensed Compound or Licensed Product [***].
“Completion” means, with respect to any Clinical Trial, the date following final
Database Lock on which the final tables, listing and figures, together with any
additional post-hoc analyses needed to support the interpretation of the
clinical results from such Clinical Trial have been compiled (ignoring for this
purpose, any roll-over study conducted to collect additional data regarding the
patients in such Clinical Trial after the collection of the data that will be
used to evaluate the primary and secondary endpoints of the Clinical Trial).
“Control” or “Controlled” means, with respect to particular Know-How or a
particular Patent, possession by the Person granting the applicable right,
license or sublicense (or by an Affiliate controlled by such Person) to another
Person as provided herein of the power and authority, whether arising by
ownership, license, or other authorization (other than pursuant to a license
granted under this Agreement), to disclose and deliver the particular Know-How
to the other Person and to grant under such Know-How, or to grant under such
Patent, a right, license or sublicense, as applicable, as provided in this
Agreement without violating the terms of any written agreement with any Third
Party.
“Data” means any and all research and development data, such as preclinical
data, pharmacology data, chemistry data (including analytical, product
characterization, manufacturing, and stability data), toxicology data, clinical
data (including statistical analyses and reports, safety and other electronic
databases, clinical specimen analyses and reports), together with supporting
data, in each case generated in the course of Development of, a Licensed
Compound or Licensed Product and Controlled by a Party during the Term
(including previously generated Parion data that Parion possesses as of the
Effective Date).
“Database Lock” means, with respect to any Clinical Trial, the date on which the
database(s) containing the applicable clinical trial data is determined to be
complete and locked in order to permit the analysis of the primary and secondary
endpoints of such Clinical Trial.

Page 3 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




“Develop” or “Development” means, with respect to any compound, any and all
processes and activities conducted to file for, obtain, and maintain Marketing
Approval in the Field for such Licensed Compound or Licensed Product, which may
involve preclinical testing, CMC Activities, ADME (absorption, distribution,
metabolism and excretion) and toxicology studies, clinical trials, quality of
life assessments, pharmacoeconomics, post-marketing studies, label expansion
studies, regulatory affairs, and further activities related to development of
such Licensed Compound or Licensed Product.
“Development Milestones” means the milestones as set forth in Section 6.4.1, as
applicable.
“Drug Approval Application” means a New Drug Application or Supplemental New
Drug Application as defined in the FFDCA or any corresponding foreign
application in the Territory, including, with respect to the European Union, a
Marketing Authorization Application filed with the EMA pursuant to the
centralized approval procedure or with the applicable Regulatory Authority of a
country in Europe with respect to the mutual recognition or any other national
approval.
[***].
“EMA” means the European Medicines Agency or any successor agency that is
responsible for reviewing applications seeking approval for the sale of
pharmaceuticals in the European Union.
“ENaC Inhibitors” means [***] (which, for the avoidance of doubt, includes any
[***].
“EU” or “European Union” means the European Union member states as then
constituted and Switzerland.
“Executive Officer” with respect to Parion shall mean Parion’s Chief Executive
Officer, or such other executive officer of Parion as shall be designated by
Parion from time to time, and with respect to Vertex shall mean Vertex’s Chief
Financial Officer, or such other officer of Vertex as shall be designated by
Vertex from time to time.
“Existing Regulatory Documentation” means the Regulatory Filings Controlled by
Parion or any of its Affiliates as of the Effective Date, including that certain
U.S. IND having the following number: 115168.
“FDA” means the United States Food and Drug Administration or any successor
entity that is responsible for reviewing applications seeking approval for the
sale of pharmaceuticals in the United States.
“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).
“Field” means all pulmonary therapeutic, pulmonary prophylactic and pulmonary
diagnostic uses in humans, including but not limited to the treatment of CF,
COPD, PCD, asthma and NCFB.
“First Commercial Sale” means, with respect to any Licensed Product, the first
arms-length sale of such Licensed Product by Vertex or its Affiliate or
sublicensee to a Third Party in a country of the Territory for use or
consumption in such country following Marketing Approval. For the avoidance of
doubt, sales prior to receipt of Marketing Approval, such as so-called
“treatment IND sales,” “named patient sales” and “compassionate use sales” and
any sales to any government, foreign or domestic, including purchases for
immediate sale and/or stockpiling purposes, shall not be considered a First
Commercial Sale in that country.

Page 4 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




“FTE” means one employee full-time for one year or more than one person working
the equivalent of a full-time person, working directly on performing development
activities according to the Development Plan, where “full-time” is considered
[***] for one Calendar Year. 
“FTE Costs” shall be calculated by multiplying (a) the total number of FTEs
performing relevant activities pursuant to this Agreement by (b) the FTE Rate.
“FTE Rate” means the agreed rate of [***] to be used by each Party in
determining the cost of an FTE in the applicable functional area. For clarity,
the FTE Rate includes (i) wages and salaries, employee benefits, bonus, travel
and entertainment, supplies and other direct expenses and (ii) indirect
allocations including, but not limited to, human resources, finance, occupancy
or depreciation and administrative support.
“GAAP” means then-current generally accepted accounting principles in the United
States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles, in each case consistently applied.
“Generic Product” shall mean, with respect to a Licensed Product, on a
country-by-country basis, a pharmaceutical product being sold by a Third
Party(ies) not acting on behalf of Vertex in such country, that: (i) has
received marketing approval from the Regulatory Authorities in such country
through an abbreviated regulatory approval process (e.g., an ANDA in the U.S.,
and its foreign equivalent in other countries), (ii) contains the same or
similar active pharmaceutical ingredient as such Licensed Product and (iii)
satisfies the applicable therapeutic equivalence requirement, if any, for
approval under the applicable abbreviated regulatory approval process in the
applicable country.
“Gilead Agreement” means, [***].
“Hatch-Waxman Act” means the U.S. “Drug Price Competition and Patent Term
Restoration Act” of 1984, as set forth at 21 U.S.C. §355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) and any amendments thereto.
“Indication” means a separately-defined, well-categorized class of disease or
medical condition in humans (a) that a Licensed Product is being evaluated for,
or (b) for which a Licensed Product has received Marketing Approval, and shall
include any disease or medical condition contained in the Licensed Product’s
labeling as part of the Marketing Approval for such Licensed Product. For the
avoidance of doubt, each of CF, COPD, NCFB and PDC are separate Indications.
“IND” means an Investigational New Drug Application (including any amendments
thereto) filed with the FDA pursuant to 21 C.F.R. §312 for authorization to
initiate clinical studies, or any comparable filings with any Regulatory
Authority in any other jurisdiction.
“Initiate” or “Initiation” shall mean, with respect to a Clinical Trial, the
administration of the first dose to the first human in that Clinical Trial.
“Inventory Maintenance Period” means the period beginning on the Effective Date
and ending on [***].
“Joint Know-How” means Know-How that is jointly developed by the Parties.
“Joint Patents” means Patents that disclose or claim Joint Inventions.

Page 5 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




“Key Results Memorandum” means a high level summary of results of a Clinical
Trial (containing tables, listings and figures, together with any additional
post-hoc analysis needed to support the interpretation of the clinical results),
which is prepared (following the date on which the database(s) containing the
applicable data is determined to be completed in order to permit the analysis of
the primary and secondary endpoints of such Clinical Trial) to help guide
decision making regarding the design of future Clinical Trials of the applicable
drug candidate.
“Know-How” means information, Data, tangible materials, trade secrets,
techniques, methods, formulae and processes. Know-How shall not include Patent
rights.
“Knowledge” means actual knowledge of (i) the executive officers and members of
the board of directors of a Party and (ii) solely with respect to [***], in each
case after making reasonable inquiry.
“Lead Compound” means a Licensed Compound selected by the JSC as the lead
compound to develop for an Indication, which initially shall be P-1037 for all
Indications.
“LIBOR” means the London Interbank Offered Rate for deposits having a maturity
of one month published by the British Bankers’ Association.
“Licensed Compound” means (i) P-1037, (ii) P-1055, (iii) any Vertex Selected
Compound, and (iv) following any exercise of the Option by Vertex pursuant to
Section 2.8, the applicable Option Compound, and in each case, references to any
such Licensed Compound shall include [***]. For clarity, if an Option Compound
becomes a Licensed Compound, and such Option Compound is comprising an ENaC
Inhibitor that, alone, is a Licensed Compound, such Option Compound and such
ENaC Inhibitor shall be two separate and distinct Licensed Compounds.
“Licensed Product” means any pharmaceutical product that contains a Licensed
Compound. For avoidance of doubt, except as otherwise expressly set forth in
this Agreement, Licensed Product includes any Shared Product.
“Major EU Country” means any one of the [***].
“Major Market” means: (a) the [***] and (b) the [***].
“Marketing Approval” means, with respect to a Licensed Product in a particular
jurisdiction, approval by the applicable Regulatory Authority of an NDA, MAA or
similar filing for authorization to market a Licensed Product in a jurisdiction
other than the United States or the European Union for such Licensed Product in
the Field.
“Marketing Approval Application” or “MAA” shall mean a marketing authorization
application, or similar application, submitted to (i) the EMA, for authorization
to initiate marketing activities in the European Union through the centralized
process, or (ii) the Regulatory Authority in a Major EU Country for
authorization to initiate marketing activities in such Major EU Country.
“NDA” means a “New Drug Application” as defined in 21 C.F.R. §314.3.
“Net Sales” shall mean the gross invoiced price for Licensed Products sold by
Vertex, its Affiliates or permitted sublicensees (the “Selling Party”) to Third
Parties, less the following deductions from such gross amounts:

Page 6 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(a)    credits or allowances, if any are actually allowed, on account of price
adjustments, recalls, claims, damaged goods, rejections or returns of items
previously sold (including product returned in connection with recalls or
withdrawals) and amounts written off by reason of uncollectible debt;
(b)    import taxes, export taxes, excise taxes (including annual fees due under
Section 9008 of the United States Patient Protection and Affordable Care Act of
2010 (Pub. L. No. 111-48)), sales taxes, value-added taxes, consumption taxes,
duties or other taxes levied on, absorbed, determined and/or imposed with
respect to such sales (excluding income or net profit taxes or franchise taxes
of any kind), to the extent not reimbursed by a non-related party;
(c)    insurance, customs charges, freight, shipping and other transportation
costs incurred in shipping product to such non-related parties, to the extent
not reimbursed by a non-related party;
(d)    discounts (including trade, quantity, cash discounts and fees for
services) actually allowed, cash and non‑cash coupons, retroactive price
reductions, and charge‑back payments and rebates granted to any non-related
party (including to governmental entities or agencies, purchasers, reimbursers,
customers, distributors, wholesalers, and group purchasing organizations and
managed care organizations (and other similar entities and institutions)); and
(e)    rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar allowances granted to
non-related Parties (including to Governmental Authorities, purchasers,
reimbursers, customers, distributors, wholesalers, and managed care
organizations (and other similar entities and institutions)) which effectively
reduce the selling price or gross sales of the Licensed Product. Rebates paid on
Licensed Product(s) shall not be negotiated by Vertex in order to obtain
preferential treatment for other Vertex products.
Generally, only items that are deducted from the Selling Party’s gross sales of
Licensed Product(s), as included in the Selling Party’s published financial
statements and that are in accordance with GAAP, applied on a consistent basis,
shall be deducted from such gross sales for purposes of the calculation of Net
Sales. However, compulsory payments required by federal or state governments
based upon sales volume or market share of Licensed Products (but for clarity
excluding taxes on the Selling Party’s net income), to the extent borne by the
Selling Party, shall be deducted from “Net Sales” regardless of its
classification in the Selling Party’s published financial statements; provided
that any such deduction shall be limited to that share of such compulsory
payment proportional to the share of the total sales volume or market share of
the Selling Party used to compute the compulsory payment represented by
applicable Net Sales of Licensed Products; and provided further that, Vertex
shall include in each report provided to Parion pursuant to Section 6.7 for any
Calendar Quarter in which such deduction is taken an explanation of how the
share of such compulsory payment allocated to applicable Net Sales of Licensed
Products was calculated.
A qualifying amount may be deducted only once regardless of the number of the
preceding categories that describe such amount. If a Selling Party makes any
adjustment to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments and payment of any royalties due
shall be reported with the next quarterly report. Sales between or among Vertex,
its Affiliates and sublicensees shall be excluded from the computation of Net
Sales if such sales are not intended for end use, but Net Sales shall include
the subsequent final sales to Third Parties by Vertex or any such Affiliates or
sublicensees. A Licensed Product shall not be deemed to be sold if the Licensed
Product is provided free of charge to a Third Party in reasonable quantities as
a sample consistent with industry standard promotional and sample practices. For
clarity, [***].

Page 7 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




If a sale, transfer or other disposition with respect to Licensed Products
involves consideration other than cash or is not at arm’s length, then the Net
Sales from such sale, transfer or other disposition shall be calculated [***]
during the same Calendar Quarter as such sale, transfer or other disposition.
Solely for purposes of calculating Net Sales, if Vertex or its Affiliates or any
permitted sublicensee sells a Licensed Product in the form of a combination
product containing a Licensed Compound (which may include a [***]) and one or
more other therapeutically or prophylactically active ingredients (whether
combined in a single formulation or package, as applicable, or formulated
separately but packaged under a single label approved by a Regulatory Authority
and sold together for a single price in a manner consistent with the terms of
this Agreement) (a “Combination Product”), Net Sales of such Combination Product
for the purpose of determining the payments due to Parion pursuant to this
Agreement will be calculated by multiplying actual Net Sales of such Combination
Product as determined in the first paragraph of the definition of “Net Sales” by
the fraction A/(A+B) [***]. If it is not possible to determine the fraction
A/(A+B) based on the criteria specified in the preceding sentence [***]. In such
event, the Parties shall discuss the amount to be included in Net Sales, based
on the foregoing, [***].
“P-321” means the compound as described in Schedule A, and [***].
“P-552” means the compound as described in Schedule A, and [***].
“P-1037” means the compound as described in Schedule A, and [***].
“P-1046” means the compound as described in Schedule A, and [***].
“P-1055” means the compound as described in Schedule A, and [***].
“Parion Compound Pool” means (i) [***] and (ii) all ENaC Inhibitors first
synthesized by Parion during the Inventory Maintenance Period and in each case
[***], excluding in each case the Licensed Compounds and Parion Selected
Compounds; provided, however, if, subsequent to the Effective Date, there is a
Change of Control involving Parion (where Parion is the acquired entity), the
following compounds (to the extent not included in the Parion Compound Pool
prior to such Change of Control) shall not be included in the Parion Compound
Pool for purposes of this Agreement (even if any such compound otherwise
satisfies the definition of being an ENaC Inhibitor):
(a)    any compounds claimed in a Valid Claim owned by or exclusively licensed
to the acquirer or its Affiliates existing immediately prior to the Change of
Control (other than Parion and any of its Affiliates); and
(b)    any compounds identified by the acquirer or its Affiliates [***] (the
“Parion Exempt Compounds”); provided that the acquirer or its Affiliates
existing immediately prior to the Change of Control (other than Parion and any
of its Affiliates) promptly following the effective date of such Change of
Control, establish and enforce internal processes, policies, procedures and
systems to (i) segregate information relating to any such Parion Exempt
Compounds from any Confidential Information related to the Parion Compound Pool,
Licensed Compounds and Licensed Products, (ii) prevent the personnel of the
acquirer and its Affiliates existing immediately prior to the Change of Control
(other than Parion and any of its Affiliates) that provide services to or are
involved in the research or development of such Parion Exempt Compounds from
accessing any personnel data, files, systems, information or other data related
to the Parion Technology or the Confidential Information of Vertex; and (iii)
prevent the personnel of Parion and any of its Affiliates that provide services
to or are involved in the collaboration established under this Agreement from
accessing any

Page 8 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




personnel data, files, systems, information or other data related to the
research or development of such Parion Exempt Compounds.
“Parion ENaC Inhibitors” means the Parion Compound Pool, Parion Selected
Compounds and all ENaC Inhibitors first synthesized by Parion after last
calendar day of the Inventory Maintenance Period and in each case [***].
“Parion Exempt Compounds” shall have the meaning stated in the definition of
“Parion Compound Pool.”
“Parion Agreements” means (a) the Gilead Agreement, and (b) the CFFT Agreements.
“Parion Know-How” means any and all Know-How Controlled by Parion (or by any
such Affiliate controlled by Parion) on or after the Effective Date that is
necessary or useful for the Development, manufacture, or commercialization of
Licensed Compounds or Licensed Products in the Field.
“Parion Patents” means any and all Patents (including Patents based on Parion
Inventions and Parion’s interest in any Joint Patents) Controlled by Parion on
or after the Effective Date that cover the keeping, making, using, selling,
offering for sale or import of Licensed Compounds or Licensed Products in the
Field. An initial list of Parion Patents shall be set forth in Exhibit A to this
Agreement. Exhibit A will be updated by Parion during the Term, as specified in
Section 2.4.
“Parion Selected Compounds” means (i) P-321, P-552 and P-1046 [***], and
(ii) compounds selected by Parion for development from the Parion Compound Pool
pursuant to Section 2.7.2 and, to the extent not comprising Licensed Compound,
[***].
“Parion Technology” means the Parion Patents and Parion Know‑How.
“Patent” means any of the following, whether existing now or in the future
anywhere in the world: (i) any issued patent, including inventor’s certificates,
substitutions, extensions, confirmations, reissues, re‑examination, renewal or
any like governmental grant for protection of inventions; and (ii) any pending
application for any of the foregoing, including any addition, continuation,
divisional, substitution, continuations-in-part, provisional and converted
provisional applications.
“Person” means any individual, corporation or other entity.
“Phase I Clinical Trial” means any human clinical study as described in 21
C.F.R. §312.21(a), or, with respect to a jurisdiction other than the United
States, a similar clinical study.
“Phase II Clinical Trial” means any human clinical study as described in 21
C.F.R. §312.21(b), or, with respect to a jurisdiction other than the United
States, a similar clinical study.
“Phase IIa Clinical Trial” means, as to a particular Licensed Product, a Phase
II Clinical Trial of pharmacological or clinical activity of the Licensed
Product in a target patient population. This study may include safety, dose
ranging, duration of effect or kinetic/dynamic relationship assessments.
“Phase IIb Clinical Trial” means, as to a particular Licensed Product, a Phase
II Clinical Trial conducted in a sufficient number of patients to generate
sufficient data efficacy and safety, if successful, to commence a Phase III
Clinical Trial of such Licensed Product.

Page 9 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




“Phase III Clinical Trial” means any human clinical study as described in 21
C.F.R. §312.21(c), or, with respect to a jurisdiction other than the United
States, a similar clinical study.
“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing the price and approving reimbursement for a Licensed
Product in a regulatory jurisdiction.
“Profit-Share Term” means, as to each Shared Product, the period commencing upon
the date of Parion’s exercise of the applicable Profit/Loss-Sharing Option and
continuing until the earlier of (a) such time as [***], or (b) such time as
[***].
“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the Development, manufacture, commercialization or
other use (including the granting of Marketing Approvals) of any Licensed
Product in any jurisdiction, including the FDA, EMA, European Commission, and
the Ministry of Health, Labor and Welfare in Japan.
“Regulatory Filing” means all (i) applications (including all INDs and
applications for Marketing Approvals, including NDAs and MAAs), registrations,
licenses, authorizations and approvals (including regulatory approvals);
(ii) correspondence and reports submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents with
respect thereto, including all adverse event files and complaint files; and
(iii) clinical and other data, including study data, contained or relied upon in
any of the foregoing; in each case ((i), (ii) and (iii)) relating to the
Licensed Compound or a Licensed Product.
“Royalty Term” means, with respect to a Licensed Product in a country, the
period commencing on the first sale of such Licensed Product in such country and
ending upon the later of: (a) the expiration of the last Valid Claim of a Parion
Patent, which, but for the licenses granted herein, would be infringed by such
Licensed Product in such country; [***] after the First Commercial Sale of such
Licensed Product in such country.
“Selling Party” shall have the meaning set forth in the definition of “Net
Sales.”
“Territory” means all countries and territories of the world.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“U.S.” or “United States” means the United States of America.
“Valid Claim” means a claim: (i) in any issued, unexpired Patent that has not
been donated to the public, revoked nor held unenforceable or invalid by a
governmental agency or court of competent jurisdiction by a decision from which
there is no appeal or (if there is a right to appeal) from which the period for
appeal has expired without such appeal, and that has not been disclaimed or
admitted to be invalid, or unenforceable through reissue, disclaimer or
otherwise, or (ii) in any patent application among the Patents, which has not
been finally cancelled, withdrawn or abandoned by any administrative agency or
other body of competent jurisdiction and is not pending without issuing for more
than seven years subsequent to the earliest filing date from which such
application claims priority.
“Vertex Patents” means Patents that are Controlled by Vertex or its
Affiliate(s).

Page 10 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




“Vertex Selected Compounds” means the  compounds selected by Vertex for
development from the Parion Compound Pool pursuant to Section 2.7.1 and [***].
1.2    Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:
Definitions
Location
[***]
Section 1.1 ([***] definition)
[***]
Section 6.5.4(a)
[***]
Section 6.5.4(b)
Act
Section 1.1 (Change of Control definition)
Alliance Manager
Section 3.6.8
Agreement
Preamble
Audited Party
Section 6.13(e)
Auditing Party
Section 6.13(e)
Baseline Net Sales
Section 6.5.4(a)
Breaching Party
Section 12.3
CF
Background
Co-Development Election
Section 3.2.6(f)
Co-Development Percentage
Section 3.2.6(g)
Confidential Information
Section 8.1
COPD
Background
COPD Co-Development Election
Section 3.2.6(c)
COPD Pre-Option Costs
Section 3.2.6(d)
Development Plan
Section 3.2.1
Development Reconciliation Payment
Section 6.13(d)
Development Reconciliation Report
Section 6.13(d)
Development Report
Section 6.13(b)
Dollars
Section 6.8
Effective Date
Preamble
Enforcement Action
Section 7.4
Event Notice
Section 12.4
Exercise Notice
Section 5.1.1
Existing Patents
Section 9.2.2
HS
Exhibit E
Indemnify
Section 10.1
Infringing Product
Section 7.4
Inventor Personnel
Section 9.2.11
Joint Commercialization Agreement
Section 5.2.2
Joint Inventions
Section 7.1.2
JSC
Section 3.6.1
Losses
Section 10.1


Page 11 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




NCFB
Background
NCFB Co-Development Election
Section 3.2.6(b)
NCFB Development Termination Notice
Section 3.2.6(d)
Non-Breaching Party
Section 12.3
Northern Trial
Section 3.2.3(a)
Option
Section 2.8.2
Option Compound
Section 2.8.2
Option Fee
Section 6.2
Option Notice
Section 2.8.2
Option Period
Section 2.8.2
Option Compound Licensed Product
Section 6.4.1(d)
Orange Book and Equivalents
Section 7.8
Outside Scope Claims
Section 7.2.3
P-1055 Development Notice
Section 3.2.6(a)
P-1055 Lead Compound
Section 3.2.6(a)
P-1055 Lead Compound Licensed Product
Section 3.2.6(a)
Parion
Preamble
Parion COPD Opt-in
Section 3.2.6(e)
Parion Indemnitees
Section 10.2
Parion Inventions
Section 7.1.1
Party
Preamble
Patent Term Extensions
Section 7.2.5
PCD
Background
Product Trademarks
Section 7.9
Profit/Loss-Sharing Option
Section 5.1.1
Prosecution and Maintenance
Section 7.2.4
Safety Data Exchange Agreement
Section 4.5
Second Compound Licensed Product
Section 6.4.1(c)
Selection Period
Section 2.7.1
Shared Development Cost
Section 3.2.6(g)
Shared Product
Section 5.2.1
Southern Trial
Section 3.2.3(b)
Subcommittee
Section 3.6.9
Supplemental Royalty Rate
Section 6.5.1(b)
Term
Section 12.1
Third-Party Claim
Section 10.1
Third-Party Infringement Claim
Section 7.3.1
Vertex
Preamble
Vertex Indemnitees
Section 10.1
Vertex Inventions
Section 7.1.3
Vertex UK
Preamble




Page 12 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------





ARTICLE 2
LICENSES; EXCLUSIVITY
2.1    License Grants To Vertex. Subject to the terms and conditions of this
Agreement, Parion hereby grants to Vertex an exclusive license under the Parion
Patents and the Parion Know-How and Parion’s interest in Joint Know-How and
Joint Patents to make, have made, use, sell, keep, offer for sale, and import
Licensed Compounds and Licensed Products in the Field in the Territory.
2.2    Sublicenses. Each Party has the right to grant sublicenses or licenses,
as applicable, of its rights under Section 2.1 and Section 2.6, as applicable,
hereof to its Affiliates and to Third Parties, provided that any such Affiliate
or Third Party agrees in writing to terms and conditions consistent with the
terms of this Agreement applicable to sublicensees and that the Party granting
such sublicense remains responsible for the compliance of such sublicensee with
the applicable terms and conditions of this Agreement.
2.3    No Additional Rights. No other license, either express or implied, is
granted hereunder with respect to any Patent, Know-How, Joint Patent, Joint
Know-How or other intellectual property rights of either Party except as
expressly stated in this Agreement.
2.4    Updates. At the request of Vertex, which may be made not more than once
per Calendar Year, Parion shall update the listing of Parion Patents set forth
in Exhibit A so as to include information with respect to additional patent
application filings, issuances, grants, continuations, divisionals,
substitutions, continuations-in-part, provisional and converted provisional
applications, reissues, reexaminations, extensions, inventor’s certificates,
renewals, or any like governmental grant or application for protection of
inventions of the Parion Patents, or any abandonment or lapse thereof. At the
request of Vertex, which may be made not more than once per Calendar Quarter,
Parion shall provide Vertex with written reports relative to any and all Parion
Know-How generated or obtained by Parion during the Term.
2.5    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Vertex or Parion are and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that Vertex, and to the extent applicable, Parion, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction. The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against either Party under the U.S. Bankruptcy Code or any analogous provisions
in any other country or jurisdiction, the Party hereto that is not a Party to
such proceeding shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (i) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under clause (i)
above, following the rejection of this Agreement by or on behalf of the Party
subject to such proceeding upon written request therefor by the non-subject
Party.
2.6    Parion Retention of Rights. Vertex acknowledges that Parion retains,
subject to Section 2.9, the right, under Parion Patents, Parion Know-How and
Parion’s interest in Joint Patents and Joint Know-How:

Page 13 of 64
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




2.6.1    to make, have made, use, sell, keep, offer for sale, and import (a)
[***] and (b) [***], in each case ((a) and (b)) [***];
2.6.2    to conduct research with [***], unless and until (a) [***] in which
case such [***], or (b) [***], in which case [***]; and
2.6.3    solely to the extent necessary to discharge its obligations under this
Agreement.
2.7    Selection of Additional Compounds.
2.7.1    During the Inventory Maintenance Period, Parion shall maintain an
inventory list of all compounds in the Parion Compound Pool and shall make
available to Vertex all Data and information reasonably requested by Vertex
regarding each such compound in the Parion Compound Pool. Subject to Section
2.7.3, Vertex, may, in its discretion, select one or more additional compounds
from the Parion Compound Pool to be Vertex Selected Compounds for development as
a Licensed Compound under this Agreement by written notice to Parion (which
written notice must be provided during the period from the Effective Date until
the date that is [***] after the end of the Inventory Maintenance Period (the
“Selection Period”) (each, a “Vertex Selected Compound”); provided that Vertex
shall select such Vertex Selected Compounds only to the extent Vertex has the
good faith intention of conducting preclinical Development activities with a
view toward Development of such Licensed Compound in the Field in the Territory.
2.7.2    During the Selection Period, subject to Section 2.7.3, Parion, may, in
its discretion, select one or more additional compounds from the Parion Compound
Pool to be Parion Selected Compounds for development outside the Field in the
Territory by written notice to Vertex together with such Data as Parion
possesses relating to such compound; provided that Parion shall select such
Parion Selected Compounds only to the extent Parion has the good faith intention
of conducting preclinical Development activities with a view toward Development
of such Parion Selected Compound in a non-inhalable form outside the Field in
the Territory. For the avoidance of doubt, after the end of the Selection
Period, Parion shall have no restrictions on use of the Parion Compound Pool
other than as necessary to comply with other provisions of this Agreement,
including Section 2.9.
2.7.3    If Vertex provides notice to Parion, pursuant to Section 2.7.1, that it
is selecting a compound from the Parion Compound Pool, or if Parion provides
notice to Vertex, pursuant to Section 2.7.2, that it is selecting a compound
from the Parion Compound Pool, the recipient of such notice shall have [***] to
consider whether it wishes to select such compound. If during such [***] period,
the recipient of such notice advises the provider of such notice that it also
wishes to select such compound, the Parties shall negotiate in good faith for
any additional [***] regarding which Party shall have the right to select such
compound, taking into consideration the properties of such compound and the
relative potential of such compound in the Field and outside the Field. If the
Parties do not reach an agreement with respect to such compound, then neither
Party shall have the right to select such compound from the Parion Compound Pool
except as provided in the following sentence. If the Party that initially
selected such compound from the Parion Compound Pool selects another compound
from the Parion Compound Pool within [***] thereafter to replace such compound,
it shall provide notice to the other Party that it is selecting such compound
from the Parion Compound Pool, but such selection shall not be subject to the
review period provided in this Section 2.7.3. In such case, such replacement
compound shall be immediately included as a Vertex Selected Compound (if Vertex
was the provider of such notice) or a Parion Selected Compound (if Parion was
the provider of such notice), and the other Party (the recipient of such notice)
may select the initially selected compound from the Parion Compound Pool within
[***] after notice of the replacement compound by providing notice to the other
Party that it is selecting such compound from the Parion Compound Pool. In

Page 14 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




such case, such initially selected compound shall be immediately included as a
Vertex Selected Compound (if Vertex was the provider of such notice) or a Parion
Selected Compound (if Parion was the provider of such notice).
2.7.4    If Vertex terminates, or does not commence, preclinical Development or
Development activities with respect to a Vertex Selected Compound selected
pursuant to Section 2.7.1 during the Term, Vertex shall provide written notice
to Parion of same, and the applicable Vertex Selected Compound shall be returned
to the Parion Compound Pool and such Vertex Selected Compound shall no longer be
considered a Licensed Compound hereunder. If Parion terminates, or does not
commence, preclinical Development or Development activities with respect to a
Parion Selected Compound selected pursuant to Section 2.7.2 during the Inventory
Maintenance Period, Parion shall provide written notice to Vertex of same, and
the applicable Parion Selected Compound shall be returned to the Parion Compound
Pool.
2.7.5    During the relevant period as provided in Section 2.7.4, in the event
that (a) if Vertex does not commence a multi-day toxicology study in the Field,
or (b) if Parion does not commence a multi-day toxicology study outside the
Field, as applicable, within [***] after the selection of a compound from the
Parion Compound Pool, such Party shall be deemed to have determined to return
such compound to the Parion Compound Pool.
2.8    Option for [***].
2.8.1    Pursuant to the rights retained by Parion pursuant to Section 2.6.2,
Parion may conduct, in its sole discretion, preclinical research activities in
the Field with respect to [***] not comprising any Licensed Compound, subject to
Vertex’s option rights under this Section 2.8. Any such preclinical research
activities must include [***] and a [***]. From the Effective Date through the
expiration of the Option Period, Parion shall not grant any rights to any Third
Party with respect to any [***].
2.8.2    Upon the completion of the study report for the validated therapeutic
ratio consisting of [***] and a [***] with respect to a [***] (each, an “Option
Compound”), Parion shall provide written notice of such event to Vertex,
together with a copy of such study report(s) and any such other relevant data
and information as may be reasonably necessary to allow Vertex to assess such
Option Compound (each, an “Option Notice”). Upon receipt of an Option Notice,
Vertex shall have [***] (each, an “Option Period”) to exercise an option to
include such Option Compound as a Licensed Compound pursuant to this Agreement
(each, an “Option”). Vertex may exercise the Option with respect to such Option
Compound during the Option Period by sending written notice to Parion of its
election to exercise the Option, together with a payment of the Option Fee with
respect to such Option Compound. Upon the exercise of the Option with respect to
such Option Compound, the applicable Option Compound shall immediately be deemed
to be a Licensed Compound under this Agreement, and any Patents and Know-How
covering or claiming such Option Compound shall be included in the Parion
Patents and Parion Know-How licensed to Vertex under this Agreement.
2.8.3    If Vertex does not exercise the Option with respect to any [***] during
the relevant Option Period, then such [***] shall become a Parion ENaC Inhibitor
and Parion shall have no further obligation to Vertex with respect to such [***]
except as provided in Sections 2.6 and 2.9.
2.9    Exclusivity by Parion.
2.9.1    Except pursuant to this Agreement or any Joint Commercialization
Agreement, and subject to Section 2.9.2, during the Term, Parion and its
Affiliates (i) shall not [***], (ii) shall not [***], (iii) shall not [***], and
(iv) shall not [***]; or grant any rights to any Third Party (other than Vertex)
of any

Page 15 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




ENaC Inhibitor (including any [***]) to engage in any of the activities within
the foregoing clauses (i), (ii), (iii) or (iv) with respect to any such ENaC
Inhibitor (including any such [***]); provided, however, that Parion [***].
2.9.2    If there is a Change of Control involving Parion (where Parion is the
acquired entity), the obligations of Section 2.9.1 shall not apply to any ENaC
Inhibitor program of the acquirer or its Affiliates that exists prior to the
effective time of such Change of Control; provided that (a) Parion and the
acquirer and its Affiliates existing immediately prior to the effective date of
such Change of Control (other than Parion and its Affiliates) establish and
enforce internal processes, policies, procedures and systems to segregate
information relating to any such program from any Confidential Information
related to the Parion Compound Pool, Licensed Compounds and Licensed Products,
(b) the acquirer and its Affiliates existing immediately prior to the effective
date of such Change of Control (other than Parion and its Affiliates) do not
use, directly or indirectly, any Confidential Information of Vertex in such
program, and (c) no personnel who were employees or consultants of Parion or its
Affiliates at any time prior to or after the Change of Control shall conduct any
activities under such program.
2.10    Exclusivity by Vertex.
2.10.1    Except pursuant to this Agreement or any Joint Commercialization
Agreement, and subject to Section 2.10.3, during [***], in the Territory or
grant any rights to any Third Party of any ENaC Inhibitor (including any [***])
to engage in any of the foregoing activities with respect to any such ENaC
Inhibitor (including any such [***]).
2.10.2    Except pursuant to this Agreement or any Joint Commercialization
Agreement, and subject to Section 2.10.3, during [***], or grant any rights to
any Third Party of any ENaC Inhibitor (including any such [***]) to engage in
any of the foregoing activities with respect to any such ENaC Inhibitor
(including any [***]).
2.10.3    If there is a Change of Control involving Vertex (where Vertex is the
acquired entity) and this Agreement does not terminate pursuant to Section 12.4
based on such Change of Control, the obligations of Sections 2.10.1 and 2.10.2
shall not apply to any ENaC Inhibitor program of the acquirer or its Affiliates
that exists prior to the effective time of such Change of Control; provided that
(a) Vertex and the acquirer and its Affiliates existing immediately prior to the
effective date of such Change of Control (other than Vertex and its Affiliates)
establish and enforce internal processes, policies, procedures and systems to
segregate information relating to any such program from any Confidential
Information related to the Parion Compound Pool, Licensed Compounds and Licensed
Products, (b) the acquirer and its Affiliates existing immediately prior to the
effective date of such Change of Control (other than Vertex and its Affiliates)
do not use, directly or indirectly, any Parion Technology or Confidential
Information of Parion in such program, and (c) no personnel who were employees
or consultants of Vertex or its Affiliates at any time prior to or after the
Change of Control shall conduct any activities under such program.

ARTICLE 3
DEVELOPMENT PROGRAM
3.1    Development.
3.1.1    The Parties shall each use Commercially Reasonable Efforts, subject to
the oversight of the JSC, to conduct Development activities as set forth in the
Development Plan, as it may be amended from time to time in accordance with
Section 3.2.1 and 3.2.4. Subject to Section 3.2.6, Vertex shall be solely

Page 16 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




responsible for all costs of the Development of Licensed Products and Licensed
Compounds incurred after the Effective Date in accordance with the Development
Plan and shall reimburse Parion for Parion’s Collaboration Expenses incurred
after the Effective Date in accordance with the Development Plan.
3.1.2    Subject to Sections 3.2.3 and 3.2.4, Vertex shall use Commercially
Reasonable Efforts to Develop and obtain Marketing Approvals for a Lead Compound
as a treatment for CF [***].
3.2    Development Plan.
3.2.1    Establishment. The initial plan for the Development of Licensed
Products in the Field in the Territory is attached as Exhibit B to this
Agreement (the “Development Plan”). The Development Plan shall be updated from
time to time, upon review and approval by the JSC as set forth in Section 3.2.4.
3.2.2    Development Activities. All Development by the Parties will be overseen
by the JSC. The JSC will allocate clinical and non-clinical Development
activities to each Party in an effort to share the Development burden and ensure
each Party is contributing to the Development Plan, subject to Sections 3.2.3
and 3.2.5.
3.2.3    Clinical Trials.
(a)    Parion will be responsible for conducting (i) the first Phase IIa
Clinical Trial in CF (the “Northern Trial”) to evaluate P-1037 pursuant to the
protocol which is identified in the cover page of such protocol attached hereto
as Exhibit C (which, if feasible and mutually agreed by the Parties, shall be
amended to [***]), (ii) the Phase IIa Clinical Trials to evaluate P-1037 as a
treatment for (x) PCD and NCFB[***] and (y) COPD, [***], in each case in
accordance with protocols to be approved by the JSC and (iii) the Phase I
Clinical Trial in healthy volunteers of P-1055 (and preclinical activities to
support such Phase I Clinical Trial).
(b)    Vertex will be responsible for conducting the second Phase IIa Clinical
Trial in CF (the “Southern Trial”) to evaluate P-1037 in accordance with the
description attached hereto as Exhibit D; provided that the Southern Trial may
be modified by the JSC. Vertex shall, if feasible, conduct an interim analysis
of the data from the Southern Trial in order to support the accelerated design
and potential initiation of Phase IIb Clinical Trials of P-1037.
(c)    Vertex will be responsible for conducting all other Clinical Trials of
Licensed Compounds and Licensed Products for all Indications, [***] pursuant to
the Development Plan for Licensed Products.
3.2.4    Modification of the Development Plan.
(a)    Exhibit E sets forth the currently anticipated design of the [***]. Based
on data from the Northern Trial and Southern Trial, the JSC will consider
carefully the clinical and non-clinical data generated as of the relevant date
of determination, as well as the evolving treatment landscape, in order to
design any additional Phase I Clinical Trial(s), Phase II Clinical Trial(s)
and/or pivotal Phase III Clinical Trials to evaluate P-1037 and will supplement
the Development Plan accordingly, provided that:
(i)
Development in specific patient populations, including [***], may be conducted
on a background of medicines that are then approved and commonly used by
physicians (or which are reasonably


Page 17 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




expected to be approved) for such patients based on relevant regulatory
approvals and/or clinical data;
(ii)
[***] P-1037 in patients with CF [***] as set forth on Exhibit E;

(iii)
Vertex shall use Commercially Reasonable Efforts to submit to Regulatory
Authorities [***];

(iv)
Vertex shall use Commercially Reasonable Efforts to submit [***]; and

(v)
[***] in the Development Plan [***]in each population of CF patients [***].

In addition, the Development Plan shall be supplemented, updated or otherwise
modified regularly by the JSC as and when additional relevant data and
information become available during the Development of Licensed Products (but in
any event no less frequently than once per Calendar Year by November 15 of such
Calendar Year, with the first such update to be provided on or before November
15, 2015).
(b)    If the JSC determines the Development or commercialization of P-1037 is
not commercially viable or feasible, P-1055 shall (to the extent supported by
then existing data regarding P-1055), or another Licensed Compound shall, become
the Lead Compound for patients with CF pursuant to the Development Plan, as
determined by the JSC, and the JSC shall modify the Development Plan
accordingly.
(c)    Following the later of Completion of (i) the initial Phase IIa Clinical
Trials evaluating P-1037 as a potential treatment for PCD, NCFB and COPD, and
(ii) the multi-day ([***]) dose-ranging Phase I Clinical Trial of P-1055, (A)
the JSC may decide to progress Development of P-1037 in any, all or none of
those Indications, (B) the JSC may decide to progress Development of P-1055 in
any, all or none of those Indications, and (C) the JSC may decide whether or not
to progress the Development of any other Licensed Compound as a Lead Compound or
a Back-Up Compound for any, all or none of these Indications.
(d)    If Vertex (i) selects a compound from the Parion Compound Pool as a
Vertex Selected Compound pursuant to Section 2.7.1, or (ii) exercises the Option
for an Option Compound pursuant to Section 2.8, then the JSC shall modify the
Development Plan to include such Development activities to be undertaken with
respect to such Licensed Compound(s).
(e)    If Parion exercises any Co-Development Election pursuant to Section
3.2.6, then the JSC shall modify the Development Plan to include such
Development activities to be undertaken with respect to such Licensed
Compound(s) that is the subject of such Co-Development Election.
(f)    The Development Plan with respect to each Licensed Compound shall be
modified from time to time by the JSC as deemed appropriate for the Development
of such Licensed Compound for the relevant Indication(s).
3.2.5    Parion Development Activities. Parion shall have no obligation to
conduct Clinical Trials of Licensed Compounds other than the Clinical Trials
described in Section 3.2.3, without Parion’s consent, which may be withheld at
Parion’s sole discretion, and Parion shall have no right to conduct Clinical

Page 18 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Trials of Licensed Compounds other than the Clinical Trials described in Section
3.2.3, without Vertex’s prior consent, which may be withheld at Vertex’s sole
discretion. Parion shall maintain accurate and reasonably complete records of
all results of any Clinical Trials of Licensed Compounds and other activities
under this Agreement conducted by or on behalf of Parion and shall promptly
disclose to Vertex all progress, interim data, final results and safety findings
from (i) each Clinical Trial of Licensed Compounds conducted by or on behalf of
Parion, and (ii) all other activities conducted by or on behalf of Parion under
this Agreement, in each case in order to facilitate the advancement of the
Development Plan.
3.2.6    Co-Development Option.
(a)    Promptly following the Completion of each of the Phase IIa Clinical
Trials of P-1037 in NCFB and COPD, and the multi-day ([***]) dose-ranging Phase
I Clinical Trial of P-1055 (or such other Licensed Compound selected by Vertex
for such Phase I Clinical Trial), Parion shall deliver to Vertex a Key Results
Memorandum from each such Clinical Trial. Within [***] after the delivery of the
last of the foregoing Key Results Memoranda, Vertex shall notify Parion in
writing (the “P-1055 Development Notice”) that (A) Vertex intends to continue
Development of P-1055 or any other Licensed Compound (a “P-1055 Lead Compound”)
as a proposed treatment for NCFB (whether or not Vertex intends to continue
Development of P-1055 as a potential treatment for COPD), (B) Vertex intends to
continue Development of a P-1055 Lead Compound as a treatment for COPD but not
NCFB, or (C) based on the data, Vertex does not intend to continue Development
of P-1055 or any other Licensed Compound as a potential treatment for NCFB or
COPD. If Vertex intends to continue Development of any P-1055 Lead Compound for
NCFB and/or COPD, Vertex shall (concurrently with the delivery of the P-1055
Development Notice) provide Parion (1) [***] (the “P-1055 Lead Compound Licensed
Product”) as a proposed treatment for NCFB and/or COPD, as applicable, and (2)
[***] as a proposed treatment for NCFB or COPD, as applicable, [***]. The
Parties shall meet within [***] after receipt of such information to discuss
[***].
(b)    If Vertex notifies Parion that it intends to continue Development of the
P-1055 Lead Compound for NCFB in the P-1055 Development Notice, Parion shall
have the option, exercisable by written notice from Parion to Vertex on or
before the [***] following Parion’s receipt of the P-1055 Development Notice, to
exercise an option to jointly Develop the P-1055 Lead Compound (the “NCFB
Co-Development Election”) as a potential treatment for patients with NCFB. If
Parion exercises its NCFB Co-Development Election pursuant to this Section
3.2.6(b), Parion shall contribute to the Shared Development Cost of Developing
the P-1055 Lead Compound as a potential treatment for patients with NCFB as
described in Section 3.2.6(g).
(c)    If Vertex notifies Parion that it intends to continue Development of the
P-1055 Lead Compound for COPD but not NCFB in the P-1055 Development Notice,
Parion shall have the option, exercisable by written notice from Parion to
Vertex on or before the [***] following Parion’s receipt of the P-1055
Development Notice, to exercise an option to jointly Develop the P-1055 Lead
Compound (the “COPD Co-Development Election”) as a potential treatment for
patients with COPD. If Parion exercises its COPD Co-Development Election
pursuant to this Section 3.2.6(c), Parion shall contribute to the Shared
Development Cost of Developing the P-1055 Lead Compound as a potential treatment
for patients with COPD as described in Section 3.2.6(g).
(d)    If Parion exercises its NCFB Co-Development Election and thereafter the
JSC determines that the Development of the P-1055 Lead Compound as a proposed
treatment for NCFB shall cease prior to the receipt of Marketing Approval in the
U.S. for the P-1055 Lead Compound Licensed Product, Vertex shall advise Parion
in writing of the status, if any, of its Development of the P-1055 Lead

Page 19 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Compound (a “NCFB Development Termination Notice”). If Vertex is currently
Developing, or plans to commence Development of, the P-1055 Lead Compound as a
potential treatment for COPD, but Parion has either not exercised, or has not
been offered the opportunity to exercise, the COPD Co-Development Election, then
Vertex shall provide Parion (concurrently with the NCFB Development Termination
Notice) (A) a current summary of the clinical Data regarding the P-1055 Lead
Compound as a potential treatment for COPD, (B) [***] as a proposed treatment
for COPD, and (C) [***] as a potential treatment for COPD [***], together with,
if applicable, (D) a detailed report of out-of-pocket costs and FTE Costs of
Development of the P-1055 Lead Compound as a proposed treatment for COPD
incurred by Vertex since the Completion of the Phase IIa Clinical Trial of
P-1055 as a treatment for COPD, calculated as of the most recent practicable
date (“COPD Pre-Option Costs”). The Parties shall meet within [***] after
receipt of such information to discuss the Development Plan and budget.
(e)    Parion shall have the option, exercisable by written notice from Parion
to Vertex on or before the [***] following Parion’s receipt of the NCFB
Development Termination Notice, to opt-in to the joint Development of the P-1055
Lead Compound as a potential treatment for patients with COPD (the “Parion COPD
Opt-in”); provided that Parion previously exercised the NCFB Co-Development
Election and Parion pays an opt-in fee to Vertex equal to the Co-Development
Percentage of the COPD Pre-Option Costs within [***] of Parion’s exercise of the
Parion COPD Opt-in; provided further, Parion shall pay its share of the Shared
Development Cost of Developing the P-1055 Lead Compound as a proposed treatment
for patients with COPD as described in Section 3.2.6(g) incurred on or after the
last day included in the calculation of the COPD Pre-Option Costs.
(f)    Each of the NCFB Co-Development Election, the COPD Co-Development
Election and the Parion COPD Opt-in shall be referred to herein as a
“Co-Development Election.” Failure by Parion to provide Vertex a notice with
respect to a Co-Development Election within the applicable times above shall
result in the expiration of the applicable option with respect to the potential
joint Development of the P-1055 Lead Compound.
(g)    If Parion makes a Co-Development Election, Parion shall [***] (the
“Co-Development Percentage”), of Development of the P-1055 Lead Compound for
NCFB or COPD, as applicable, incurred after the Completion of the applicable
Phase IIa Clinical Trial pursuant to the Development Plan, as such Development
Plan may be amended, for the P-1055 Lead Compound Licensed Product for such
Indication (the “Shared Development Cost”), including [***]. Notwithstanding the
foregoing, in the case of a Parion COPD Opt-in, the Co-Development Percentage
shall remain unchanged from the Co-Development Percentage specified in Parion’s
prior NCFB Co-Development Election. Vertex shall perform a reconciliation of
Shared Development Costs incurred by each Party beginning after Parion’s
Co-Development Election as set forth in Section 6.13.
(h)    If Parion fails to pay its share of the Shared Development Cost for
Development of the P-1055 Lead Compound for NCFB or COPD, as applicable, in
accordance with Section 3.2.6(g) and Section 6.13, in each case within [***]
receipt of notice of failure to pay such share within the time period provided
in Section 6.13(d) after Vertex’s delivery of the applicable Development
Reconciliation Report, then:
(i)
Parion shall have no right to elect to jointly commercialize the P-1055 Lead
Compound for such Indication pursuant to Section 5.1;


Page 20 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(ii)
Vertex [***], either (A) [***], or (B) [***] the P-1055 Lead Compound [***];

(iii)
[***] Vertex as set forth in [***]

(iv)
[***].

(v)
Within [***] after the end of each Calendar Quarter thereafter, Vertex shall
provide to Parion an itemized report of Vertex’s Shared Development Costs for
such Calendar Quarter, including reasonable supporting documentation, which
report shall be subject to Parion’s audit right set forth in Section 6.13.

3.3    Technology Transfer.
3.3.1    Initial Transfer. Parion shall transfer to Vertex a copy of all Parion
Know-How in its possession or Control as of the Effective Date, including any
documentation (whether held in paper or electronic format) or similar removable
media (including e-mails, documents, spreadsheets, copies of standard operating
procedures or technical specifications). Unless otherwise agreed by Parion and
Vertex in writing, Parion shall provide such Parion Know-How to Vertex within
[***] after the Effective Date. Notwithstanding the foregoing, Parion shall use
Commercially Reasonable Efforts to proceed with transfers to Vertex of certain
of such information and materials as reasonably agreed by the Parties within
[***] after the Effective Date.
3.3.2    Additional Transfers. Following the initial transfer described in
Section 3.3.1, annually during the Term Parion shall provide updates to Vertex
regarding any newly acquired or generated Parion Know-How, including information
concerning any Licensed Products or Licensed Compounds, and improved procedures
for synthesis or manufacture of Licensed Compounds and/or Licensed Products. The
Parties shall also respond promptly to any requests from the other Party
regarding the availability of specified information that is required by the
other Party in connection with the Development or commercialization of Licensed
Products in the Field.
3.4    Third Party Vendors or Contractors. Exhibit F attached hereto identifies
the Third Party vendors and contractors that Parion has involved, or Parion
anticipates will be involved, in the Development or manufacture of the Licensed
Products and Licensed Compounds. At Vertex’s request to the extent practicable,
Parion shall use Commercially Reasonable Efforts to transfer relationships to
Vertex by (i) assignment of any relevant agreements with such vendor or
contractor, if permitted by such agreement or (ii) assisting Vertex to establish
a business relationship with such vendors and/or contractors.
3.5    Adverse Event Reports. Subject to Section 4.5, to the extent required
under Applicable Law relevant to a Party’s own activities in a country, such
Party shall, and shall cause its respective Affiliates and sublicensees to,
furnish timely notice to any competent Regulatory Authority of all side effects,
drug interactions and other adverse effects identified or suspected with respect
to the Licensed Products.
3.6    Governance/Coordination.
3.6.1    Establishment of JSC; Membership. Within 10 Business Days following the
Effective Date, or as soon as practicable thereafter, Vertex and Parion shall
establish the Joint Steering Committee (the “JSC”). The JSC shall have and
perform the responsibilities set forth in Section 3.6.2. Each

Page 21 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




of Vertex and Parion shall designate in writing an equal number (not less than
three) of representatives to the JSC. The chair of the JSC shall be a
representative of Vertex. Each Party shall have the right at any time to
substitute individuals, on a permanent or temporary basis, for any of its
previously designated representatives to the JSC by giving written notice to the
other Party’s Alliance Manager. Each Party may also, in its reasonable
discretion and with reasonable advanced notice to the other Party’s Alliance
Manager, invite non-member representatives of such Party to attend JSC meetings,
as appropriate, to provide input with respect to matters on the agenda, provided
that such non-member representatives are subject to appropriate confidentiality
obligations substantially equivalent to those of Section 8.1.
3.6.2    Responsibilities. The JSC shall be responsible for overseeing the
Parties’ activities under this Agreement and shall be responsible for:
(a)    ensuring the exchange of, and reviewing, data, reports or other
information submitted to the JSC by each of the Parties and subcommittees, if
any, of the JSC;
(b)    reviewing and approving changes to the Development Plan and associated
budgets;
(c)    reviewing protocols for Clinical Trials;
(d)    allocating Development and commercialization responsibilities among the
Parties;
(e)    reviewing and approving the progress of any Licensed Compounds selected
as a Lead Compound or a Back-Up Compound to any Lead Compound for any Indication
in preclinical and research;
(f)    providing strategic oversight with respect to the conduct of the research
and Development programs;
(g)    reviewing all data and updates with respect to the conduct of the
research and Development programs;
(h)    attempting to resolve all matters between the Parties that are in
dispute;
(i)    making such other decisions as may be delegated to the JSC pursuant to
this Agreement; and
(j)    establishing subcommittees as it deems appropriate to manage specific
activities.
3.6.3    Schedule of Meetings; Agenda. During the Term, the JSC shall meet at
least once per Calendar Quarter for a regular meeting. Special meetings of the
JSC may be convened by either Party upon not less than [***] written notice to
the other Party; provided, that, (i) notice of any special meeting may be waived
at any time and (ii) attendance of a representative of a Party at a special
meeting shall constitute a valid waiver of notice of such Party. Regular and
special meetings of the JSC may be held in person, by teleconference or
videoconference or as agreed by both Parties in person; provided (i) that any
member shall be entitled to participate by teleconference and (ii) at least one
regular meeting per Calendar Year shall be held in person, alternating between
the primary location of Parion and Vertex, unless otherwise agreed by

Page 22 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




the Parties. Once scheduled, meetings may only be cancelled with notice at least
[***] in advance of such scheduled meeting date, and must be rescheduled within
[***] thereafter. The Vertex Alliance Manager shall consult with the Parion
Alliance Manager to include topics Parion wishes to discuss and shall prepare
and circulate to each JSC member an agenda for each JSC meeting not later than
one week before a quarterly meeting and a reasonable time prior to any special
meeting. Representatives of each Party or of its Affiliates who are not members
of the JSC (including the Alliance Managers, the Patent Coordinators or external
advisers), may attend JSC meetings as non-voting observers.
3.6.4    Quorum; Voting; Decisions. At each JSC meeting, (i) the presence in
person of at least one member designated by each Party shall constitute a quorum
and (ii) the representatives of a Party shall have one collective vote on all
matters before the JSC at such meeting. Subject to Section 3.6.6, all decisions
of the JSC shall be agreed by both Parties. The JSC may also act by written
consent signed by at least one member of the JSC designated by each Party.
Whenever any action by the JSC is called for hereunder during a time period in
which the JSC is not scheduled to meet, the chair of the JSC shall cause the JSC
to take the action in the requested time period by calling a special meeting or
by circulating a written consent.
3.6.5    Minutes. Vertex’s Alliance Manager shall have the initial
responsibility for keeping minutes of JSC meetings that record all decisions and
all actions recommended or taken in reasonable detail, provided that, if
requested by Parion’s Alliance Manager, such responsibility shall alternate
between Vertex’s Alliance Manager and Parion’s Alliance Manager on an annual
basis. Drafts of the minutes shall be prepared and circulated to the members of
the JSC by the responsible Alliance Manager within [***] after the meeting. Each
member of the JSC shall have [***] following distribution of the draft minutes
to provide comments on the draft minutes. Draft minutes shall be approved, or
disapproved and revised, as soon as practicable (and in any event at the next
regularly scheduled JSC meeting). Upon approval, final minutes of each meeting
shall be circulated to the members of the JSC by the responsible Alliance
Manager.
3.6.6    Decision Making. The JSC members shall use reasonable efforts to reach
agreement on any and all JSC matters. If the JSC is unable to reach consensus
with respect to a particular matter within [***], the matter shall be referred
to the Executive Officers, who shall use reasonable efforts to reach agreement
on such matters. If such Executive Officers are unable to reach consensus with
respect to a particular matter with [***] of it being referred to such Executive
Officer, [***] will have the right to make the final decision with respect to
such matters, including Clinical Trial designs [***], the right to select
clinical research organizations, manufacturers and other Third Party vendors,
the selection of Lead Compounds and Back-Up Compounds for any Indications, and
the decision to cease or progress Development of a Licensed Compound or Licensed
Product; provided that such Executive Officer (a) shall take into reasonable
consideration the recommendations and concerns raised by [***], (b) shall make
such decisions in good faith using reasonable business judgment, which shall not
be unreasonably delayed, and (c) shall not have the right to unilaterally: (i)
amend, modify or waive compliance with any term or condition of this Agreement;
(ii) make any decision that is expressly stated to require the mutual agreement
of the Parties; (iii) resolve any claim or dispute regarding whether or in what
amount a payment is owed under this Agreement; (iv) exercise its final
decision-making authority in a manner that would require [***] to perform any
act that [***] reasonably believes would constitute a violation of Applicable
Laws; or (v) make a determination that a Party is in material breach of any
obligation under this Agreement.
3.6.7    Expenses. Vertex and Parion shall each bear all expenses of their
respective JSC representatives, Alliance Managers and non-voting observers
related to their participation on the JSC and attendance at JSC meetings.

Page 23 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




3.6.8    Alliance Managers. Promptly after the Effective Date, if the Parties
mutually agree, each Party shall appoint an individual to act as the alliance
manager for such Party (the “Alliance Manager”). Each Alliance Manager shall be
permitted to attend meetings of the JSC. The Alliance Managers shall be the
primary contact for the Parties regarding the activities contemplated by this
Agreement and shall facilitate all such activities hereunder. Each Party may
replace its Alliance Manager with an alternative representative at any time with
prior written notice to the other Party.
3.6.9    Subcommittees. From time to time, the JSC may establish subcommittees
to oversee particular projects or activities within the scope of authority of
the JSC, as it deems necessary or advisable (each, a “Subcommittee”). Each
Subcommittee shall meet with such frequency as the JSC shall determine; provided
that each Subcommittee shall meet at least [***]. All decisions of each
Subcommittee shall be made by unanimous vote or written consent, with Vertex and
Parion each having one vote in all decisions. If, with respect to a matter that
is subject to a Subcommittee’s decision-making authority, the Subcommittee
cannot reach unanimity, the matter shall be referred to the JSC, which shall
resolve such matter in accordance with Section 3.6.6.
3.6.10    Alliance Governance Board. Vertex and Parion shall establish an
Alliance Governance Board with three members designated by Vertex and three
members designated by Parion that will meet by teleconference on a [***] basis
to discuss the progress of the activities being conducted pursuant to this
Agreement. Meetings may be held in person, by teleconference or videoconference
or as agreed by both Parties in person; provided (i) that any member shall be
entitled to participate by teleconference and (ii) at least one regular meeting
per Calendar Year shall be held in person, alternating between the primary
location of Parion and Vertex, unless otherwise agreed by the Parties. Vertex’s
[***] representatives shall initially be its [***]. Parion’s representatives
shall initially be [***], one of which members Parion will designate to chair
the Alliance Governance Board. The Alliance Governance Board shall have no
authority to make decisions with respect to the activities contemplated by this
Agreement.

ARTICLE 4
COMMERCIALIZATION, MANUFACTURING,
SUPPLY & REGULATORY MATTERS
4.1    Commercialization by Vertex. Subject to Section 5.1 and the terms of the
Joint Commercialization Agreement, Vertex shall use Commercially Reasonable
Efforts to commercialize each Licensed Product in each Major Market for which it
obtains Marketing Approval (and, where applicable, Pricing Approval) in the
Field in the Territory, and shall use Commercially Reasonable Efforts to launch
each Licensed Product [***]. Where permissible pursuant to Applicable Law,
Vertex shall include Parion’s logo on Licensed Products in proximity to Vertex’s
logo on such Licensed Product. For purposes of clarity, Parion shall retain
ownership of all right, title and interest in and to any Parion company-specific
names or company-specific logos, including all associated goodwill.
4.2    Clinical Supply.
4.2.1    Parion shall manufacture, or have manufactured, clinical quantities of
P-1037 for use in the Northern Trial, the Southern Trial and Phase IIa Clinical
Trials to evaluate P-1037 in PCD, NCFB and COPD.
4.2.2    Vertex shall use Commercially Reasonable Efforts to manufacture, or
have manufactured, clinical quantities of Licensed Compounds and Licensed
Products for use in Clinical Trials to be conducted other than those set forth
in Section 4.2.1, including (a) to support the Phase I Clinical Trial

Page 24 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




of P-1055 in healthy volunteers as provided in Section 3.2.3(a)(iii). After such
supply for clinical quantities is established and validated, Vertex shall use
Commercially Reasonable Efforts to manufacture, or have manufactured clinical
quantities of Licensed Products for use in the Development Plan.
4.2.3    Until Vertex assumes responsibility for manufacturing P-1037 pursuant
to Section 4.2.2, Parion shall, to the extent requested by Vertex, use
Commercially Reasonable Efforts to supply clinical quantities of the Licensed
Products comprising P-1037 for use by Vertex in the Development of such Licensed
Products in accordance with the Development Plan; provided that Vertex shall
reimburse Parion for Collaboration Expenses incurred after the Effective Date
related to such supply. Vertex shall have the right (i) at reasonable times,
upon reasonable notice and subject to Parion’s policies and procedures in effect
at such time for visitors to its facilities, to have a reasonable number of its
representatives observe Parion’s manufacturing activities, including access to
all technical documentation associated with manufacturing activities, along with
Third Party documentation, and (ii) to review and reasonably comment on any
manufacturing agreements with Third Parties related to Licensed Compounds and
Licensed Products prior to Parion entering into such agreements. At Vertex’s
option, Parion and Vertex shall enter into a supply agreement setting forth any
additional terms and conditions of such supply and a reasonable and/or a
customary quality agreement that shall set forth the terms and conditions upon
which Parion and any of its Affiliates will conduct their quality activities in
connection with such supply, including (x) a right of Vertex to audit Parion and
Parion’s Third Party contract manufacturing organization, (y) coordination
regarding inspections by Regulatory Authorities and (z) the exchange of
information between the Parties regarding the foregoing and quality issues in
general. Such agreements shall be negotiated and agreed by the Parties in good
faith.
4.3    Manufacture of Licensed Products; Commercial Supply. Vertex shall be
responsible for securing commercial supply of Licensed Compounds and Licensed
Products within the Field.
4.4    Regulatory Matters.
4.4.1    Each Party shall adhere to Applicable Laws governing the use of
investigational drugs, including procedures and requirements for the submission
to and review by Regulatory Authorities of said investigational applications.
4.4.2    As between the Parties, following the Effective Date, Vertex shall be
responsible for, at its expense, filing, obtaining and maintaining approvals for
Development and commercialization of Licensed Compounds and Licensed Products in
the Field in the Territory, including any Regulatory Filing, Marketing Approval
or Pricing Approval therefor, consistent with Applicable Law. Except as may be
required by Applicable Law with respect to Clinical Trials being conducted by
Parion, Vertex shall be the sole point of contact with all Regulatory
Authorities for all Licensed Compounds and Licensed Products. Vertex shall
provide Parion with copies of all material correspondence from Vertex to
Regulatory Authorities and from Regulatory Authorities to Vertex. To the extent
practicable and permitted by Applicable Law, Vertex shall allow one
representative of Parion to attend material meetings and listen to material
teleconferences with Regulatory Authorities regarding the Development of
Licensed Compounds and Licensed Products. Notwithstanding the foregoing, upon
Vertex’s reasonable request and at Vertex’s expense, Parion will support the
Development of Licensed Compounds and Licensed Products by providing
governmental regulatory authorities (e.g., the FDA) with access to and the right
to audit any Data and associated documents that are in the control of Parion as
of the Effective Date and are relied on by Vertex in its Regulatory Filings for
Licensed Compounds and Licensed Products. For sake of clarity, Parion shall not
make any submission to any Regulatory Authority without first obtaining Vertex’s
prior written consent.

Page 25 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




4.4.3    Parion hereby assigns to Vertex all Regulatory Filings filed by Parion
that relate to Licensed Compounds and Licensed Products and all associated
supporting documents and Data. As soon as practicable after the Effective Date,
Parion and Vertex shall file with the FDA and applicable Regulatory Authorities
in non-U.S. jurisdictions, customary (i) notices of transfer of IND ownership,
(ii) notices of acceptances of transfer of IND ownership and (iii) any similar
documentation to properly affect the transfer of such Regulatory Filings from
Parion to Vertex.
4.5    Pharmacovigilance; Adverse Event Reports. Within [***] of the Effective
Date, the Parties will create more specific guidelines for the respective
obligations of the Parties relative to the foregoing provisions (a “Safety Data
Exchange Agreement”). The Safety Data Exchange Agreement will set forth
guidelines and procedures for the receipt, investigation, recording, review,
communication, reporting and exchange between the Parties of adverse event
reports (which, for purposes of information exchange between the Parties, shall
include adverse events and serious adverse events, and any other information
concerning the safety of any Licensed Product or Licensed Compound). Without
limiting the foregoing, the Parties shall meet to establish a safety oversight
working group comprised of members of both Parties, which, except as otherwise
provided in the Safety Data Exchange Agreement, shall discuss processes and
procedures for sharing information needed to support Vertex’s regulatory
responsibilities and to comply with applicable regulatory pharmacovigilance
requirements. Any such procedures shall not be construed to restrict either
Party’s ability to take any action that it deems to be appropriate or required
of it under the applicable regulatory requirements, if permitted by Applicable
Laws. It is contemplated that Vertex (i) shall maintain a unified worldwide
adverse event database for Licensed Products, and be responsible for reporting
adverse events and serious adverse events to the applicable Regulatory
Authorities and (ii) shall be responsible for all signal detection and risk
management activities and will develop and approve the contents of all safety
communications to Regulatory Authorities, including but not limited to expedited
non-clinical and clinical safety reports and aggregate reports to health
authorities, institutional review boards and ethics committees.
[***] if Vertex commercializes the P-1055 Lead Compound Licensed Product for
COPD in the Territory, subject to JSC oversight and [***] to support such P-1055
Lead Compound Licensed Product for COPD.
ARTICLE 5    
PARION PROFIT/LOSS-SHARING OPTION; JOINT COMMERCIALIZATION AGREEMENT
5.1    Parion Profit/Loss-Sharing Option.
5.1.1    Profit/Loss-Sharing Option. [***] following Completion of Phase III
Clinical Trial(s) of a P-1055 Lead Compound Licensed Product that provide (in
Vertex’s reasonable opinion) the basis to file an NDA in an Indication with
respect to which Parion has made a Parion Co-Development Election, Vertex shall
deliver to Parion (a) a Key Results Memorandum with data from such Phase III
Clinical Trials for such P-1055 Lead Compound Licensed Product, (b) [***], (c)
[***]. If Parion has fully satisfied its obligations with respect to funding of
Shared Development Costs pursuant to such Parion Co-Development Election, Parion
shall have the option, exercisable by written notice (the “Exercise Notice”)
from Parion to Vertex on or before the [***] following Parion’s receipt of the
foregoing materials to opt-in (the “Profit/Loss-Sharing Option”) to jointly
(with Vertex and/or Affiliate(s) designated by Vertex) commercialize such P-1055
Lead Compound Licensed Product for such Indication in the Territory. The Parties
shall meet within [***] after receipt of such information to discuss [***].

Page 26 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




5.1.2    Expiration of Profit/Loss-Sharing Option. Failure by Parion to provide
its Exercise Notice within the applicable time as set forth in Section 5.1.1
shall result in the expiration of the applicable Profit/Loss-Sharing Option with
respect to such P-1055 Lead Compound Licensed Product, in which event Parion
shall have no right to jointly commercialize such P-1055 Lead Compound Licensed
Product.
5.2    Effects of Exercising Profit/Loss-Sharing Option. If Parion exercises the
Profit/Loss-Sharing Option with respect to the P-1055 Lead Compound Licensed
Product for the applicable Indication as permitted hereunder, then, commencing
upon such date of exercise by Parion and during the remainder of the applicable
Profit-Share Term:
5.2.1    The P-1055 Lead Compound Licensed Product for commercialization in NCFB
and/or COPD, as applicable, shall be deemed a “Shared Product.”
5.2.2    Within [***] after the exercise of the Profit/Loss-Sharing Option by
Parion, Parion and Vertex (and/or any Affiliates designated by Vertex) shall
enter into an Agreement (such agreement, the “Joint Commercialization
Agreement”), which agreement the Parties shall negotiate in good faith and which
shall include appropriate plans and budgets, for such joint commercialization
activities (including manufacturing plans and supply forecasts) with respect to
such Shared Product (or provisions for establishing such plans) and shall be
based on (a) terms and conditions that are substantially the same as those set
forth in Section 5.2, Article 8 and Exhibit G and (b) such other reasonable and
customary provisions for transactions of this type as the Parties may agree.
5.2.3    Each Party shall use Commercially Reasonable Efforts to commercialize
such Shared Product(s) for the Territory during the Profit-Share Term in
accordance with the applicable Joint Commercialization Agreement.
5.2.4    [***]; and
5.2.5    [***].

ARTICLE 6
FINANCIAL TERMS
6.1    Upfront Payment. In partial consideration of the rights granted by Parion
to Vertex hereunder and subject to the terms and conditions of this Agreement,
no later than the fifth Business Day after the Effective Date, Vertex shall pay
Parion a non-creditable, non-refundable upfront payment of eighty million
Dollars ($80,000,000).
6.2    Option Fees. In partial consideration of the rights granted by Parion to
Vertex under this Agreement with respect to any Option Compound pursuant to
Section 2.8, upon the date of exercise by Vertex of any Option with respect to
an Option Compound pursuant to Section 2.8, Vertex shall pay Parion a
non-creditable, non-refundable payment of [***] (each, an “Option Fee”).
6.3    Development Costs. Vertex shall pay Development costs as set forth in
Section 3.1.1, provided that if Parion elects to jointly Develop a Licensed
Product through any Co-Development Election in accordance with Section 3.2.6,
the Parties will share Development costs for the applicable Licensed Product for
the applicable Indication as set forth in Section 3.2.6(g).

Page 27 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




6.4    Milestones.
6.4.4    Vertex shall pay to Parion the following non-creditable, non-refundable
amounts for achievement by the Licensed Compound or the Licensed Product of the
following event milestones:
(a)    Development Milestones for the first Licensed Product (excluding Licensed
Products comprising [***]) Developed by Vertex for CF:
Development and Regulatory Milestone Event
Dollars
(in Millions)
(i)
[***]
[***]
(ii)
[***]
[***]
(iii)
[***]
[***]
(iv)
[***]
[***]
(v)
[***]
[***]
(vi)
[***]
[***]
(vii)
[***]
[***]
(viii)
[***]
[***]
 
TOTAL
$490.0




Page 28 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(b)    Development Milestones for the first Licensed Product (excluding Licensed
Products comprising [***]) Developed by Vertex for CF, in Indications other than
CF are as follows:
Development and Regulatory Milestone Event
Dollars
(in Millions)
(i)
[***]
[***]
(ii)
[***]
[***]
(iii)
[***]
[***]
(iv)
[***]1
[***]
(v)
[***]1
[***]
 
TOTAL
[***]

(1) For the avoidance of doubt, Vertex shall have no obligation to pursue the
achievement of any of the relevant milestones set forth in clauses (b)(iii),
(b)(iv) or (b)(v) above.
(c)    Development Milestones for a Licensed Product (excluding Licensed
Products comprising [***]) containing a different Licensed Compound than the
Licensed Compound contained in the first Licensed Product Developed by Vertex
for CF, including a P-1055 Lead Compound Licensed Product, in pulmonary
Indications other than CF (a “Second Compound Licensed Product”) are as follows,
subject to Section 3.2.6(h)(iii) ([***]):
Development and Regulatory Milestone Event
Dollars
(in Millions)
(i)
[***]
[***]
(ii)
[***]
[***]
(iii)
[***]2
[***]
(iv)
[***]2
[***]
(v)
[***]2
[***]
(vi)
[***]2
[***]
(vii)
[***]2
[***]
 
TOTAL
[***]

(2) For the avoidance of doubt, Vertex shall have no obligation to pursue
achievement of any of the Development Milestones set forth in this Section
6.4.1(c)(ii) - 6.4.1(c)(vii) for a Second Compound Licensed Product.

Page 29 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(d)    Development Milestones for a Licensed Product comprising a Licensed
Compound that is an Option Compound in any Indication in the Field (an “Option
Compound Licensed Product”), are as follows: 3
Development and Regulatory Milestone Event
Dollars
(in Millions)
(i)
[***]
[***]
(ii)
[***]
[***]
(iii)
[***]
[***]
(iv)
[***]
[***]
(v)
[***]
[***]
(vi)
[***]
[***]
(vii)
[***]
[***]
 
TOTAL
$230.0

(3) For the avoidance of doubt, Vertex shall have no obligation to pursue
achievement of any of the Development Milestones set forth in this Section
6.4.1(d)(i) - 6.4.1(d)(vii) for an Option Compound Licensed Product.
6.4.2    Each milestone payment set forth in Section 6.4.1 shall be payable by
Vertex upon the first achievement of the related milestone event by Vertex or
any of its Affiliates or sublicensees, and Vertex shall provide notice to Parion
promptly upon achievement of such milestone event and no later than [***] from
such achievement. Upon receipt of Vertex’s notice that a milestone event has
been achieved or the achievement by Parion or its Affiliates of a milestone
event, Parion shall prepare and provide Vertex with the corresponding invoice
and Vertex shall pay Parion each such milestone payment within [***] after
receipt of such invoice.
6.4.3    The obligation to pay each milestone set forth in Section 6.4.1 is
imposed only once regardless of how many Licensed Compounds and Licensed
Products are developed by Vertex or how many times each such milestone is
achieved. For the avoidance of doubt, even if a Licensed Compound or Licensed
Product is Developed for more than one Indication or more than one Licensed
Compounds or Licensed Products are Developed, each Development Milestone is
payable only once.
6.5    Royalties.
6.5.3    Royalty Rates for Territory.
(a)    Standard Royalty. Subject to Section 6.5.1(b) and Section 6.6, as to each
Licensed Product sold in the Territory, subject to adjustment under Sections
6.5.3, 6.5.4 and 6.5.5, Vertex shall pay Parion royalties on aggregate annual
(Calendar Year) Net Sales of such Licensed Product in the Territory, at the
incremental royalty rates set forth below, on a Licensed Product-by-Licensed
Product basis:

Page 30 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Calendar Year Net Sales (in Dollars) for such
Licensed Product4 in the Territory
Royalty Rates as a Percentage (%) of Net Sales
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 

(4) For the avoidance of doubt, a Licensed Product is comprised of all
formulations, dosage strengths and package sizes of such pharmaceutical product,
for all Indications, comprised of the same Licensed Compound.
(b)    Supplemental Royalty. Subject to Section 6.6, if Parion jointly Develops
a P-1055 Lead Compound Licensed Product for NCFB or COPD, as applicable,
pursuant to Section 3.2.6, but does not jointly commercialize such P-1055 Lead
Compound Licensed Product for NCFB or COPD, as applicable, pursuant to Section
5.1.1, as to such P-1055 Lead Compound Licensed Product sold in the Territory
for such Indication, subject to adjustment under Sections 6.5.3, 6.5.4 and
6.5.5, Vertex shall in addition to the royalties payable pursuant to Section
6.5.1(a), pay Parion supplemental royalties (the “Supplemental Royalty Rate”) on
aggregate annual (Calendar Year) Net Sales of such P-1055 Lead Compound Licensed
Product for such Indication in the Territory, [***] as such rate may be adjusted
in accordance with Section 3.2.6(h)(iv). If the Supplemental Royalty Rate
applies to such P-1055 Lead Compound Licensed Product for one Indication but not
other Indications for which such P-1055 Lead Compound Licensed Product is being
sold, then the Royalty Rate to be applied to Net Sales of such P-1055 Lead
Compound Licensed Product for the Indication to which the Supplemental Royalty
Rate applies [***]. If the P-1055 Lead Compound Licensed Product is being
commercialized by Vertex for such Indication and one or more other
Indication(s), Vertex shall [***]. If Parion exercises its right under the NCFB
Co-Development Election or the COPD Co-Development Election in accordance with
Section 3.2.6, [***].
(c)    Royalty Stacking. Notwithstanding the foregoing, the maximum reduction
that can be made to any of the royalty rates set forth in this Section 6.5.1
(including the Supplemental Royalty Rate) subject to adjustment under Sections
6.5.3, 6.5.4 and 6.5.5 shall [***] during the Royalty Term, unless Section
6.5.4(b) applies, in which case the maximum reduction [***]. For the purposes of
allocating any of the foregoing royalty reductions to the relevant Net Sales to
which such reduction applies, [***].
6.5.2    Royalty Term. The applicable royalties payable to Parion under Section
6.5.1 (as the royalty rates applicable under each of the foregoing may be
reduced as set forth in Sections 6.5.3, 6.5.4 and 6.5.5) above shall be paid by
Vertex on each Licensed Product, on a Licensed Product-by-Licensed Product and a
country-by-country basis for the Royalty Term.
6.5.3    [***] Lack of Patent Coverage. Notwithstanding anything in Section 6.5
to the contrary, if during any period within the applicable Royalty Term no
Valid Claim of a Parion Patent which would be infringed by a Licensed Product
except for the licenses granted herein (or the only Valid Claim of a Parion
Patent as to a Licensed Product is a claim pursuant to a Joint Patent) in a
country, the royalty rate for such Licensed Product in such country shall be
[***] of the royalty rate set forth in Section 6.5.1 (including the Supplemental
Royalty Rate) for the Royalty Term.
6.5.4    [***] Generic Competition.

Page 31 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(a)    If one or more Generic Products with respect to a Licensed Product is
marketed and sold in a given country by one or more Third Parties during any
Calendar Quarter during the Royalty Term and Net Sales of such Licensed Product
during such Calendar Quarter have [***], relative to average quarterly Net Sales
of such Licensed Product in such country during the [***] Calendar Quarters
immediately prior to the Calendar Quarter during which such Generic Product(s)
was first marketed and sold in such country (as such, the “Baseline Net Sales”),
then the royalty rate for such Licensed Product in such country, on a Licensed
Product-by-Licensed Product and country-by-country basis, shall thereafter be
[***] of the applicable royalty rate set forth in 6.5.1 or 6.4.3.
(b)    If one or more Generic Products with respect to a Licensed Product is
marketed and sold in a given country by one or more Third Parties during any
Calendar Quarter during the Royalty Term, and Net Sales of such Licensed Product
during such Calendar Quarter have [***] relative to the Baseline Net Sales of
such Licensed Product, then the royalty rate for such Licensed Product in such
country, on a Licensed Product-by-Licensed Product and country-by-country basis,
shall thereafter be [***] of the applicable royalty rate set forth in Section
6.5.1 and 6.5.3.
6.5.5    Third Party Licenses. If, during the Term, Vertex determines, in its
reasoned business judgment, that it is necessary to obtain a license from any
Third Party for intellectual property with respect to a Licensed Product or
Licensed Compound (but excluding any Third Party intellectual property relating
to the manufacture, use or sale of a delivery device for such Licensed Product
or Licensed Compound), Vertex shall notify Parion to such effect. Upon execution
of a final agreement with such Third Party, Vertex shall provide an executed
copy to Parion. In such event, [***] under this Agreement with respect to Net
Sales of such Licensed Product or Licensed Compound in any such country, such
[***]; provided that, following the Effective Date, at Vertex’s direction,
[***].
6.5.6    Royalties Payable Only Once. The obligation to pay royalties is imposed
only once with respect to the same unit of a Licensed Product.
6.6    Profit Sharing. Upon Parion’s exercise of the Profit/Loss-Sharing Option
for a Shared Product for an applicable Indication pursuant to Section 5.1,
during the Profit-Share Term for such Shared Product, the Parties shall share in
Net Profit/Losses (as defined in Exhibit G) for such Shared Product for such
Indication in accordance with the applicable Joint Commercialization Agreement
as follows; [***].
6.7    Payment/Reports. During the Term, following the First Commercial Sale of
a Licensed Product, within [***] after the end of each Calendar Quarter, Vertex
shall deliver a report specifying on a Licensed Product-by-Licensed Product and
country-by-country basis: (i) gross sales in the relevant Calendar Quarter, (ii)
Net Sales in the relevant Calendar Quarter, including a summary of deductions
applied to determine Net Sales, (iii) a summary of any allocations made with
respect to compulsory payments and Combination Products; (iv) a summary of the
then-current exchange rate methodology then in use by Vertex, and (v) royalties
payable on such Net Sales. All royalty payments due under Section 6.5 for each
Calendar Quarter shall be due and payable within [***] after the end of the
Calendar Quarter. Parion may disclose a copy of this Agreement and information
related to the milestone payments and royalties payable by Parion to Vertex
under Article 6, including the quarterly royalty reports due under Section 6.7,
to Third Parties in connection with the proposed or actual sale by Parion of all
or a portion of its interests in such payments, provided that any such Third
Party is not a competitor of Vertex and agrees to be bound by confidentiality
and non-use obligations that are no less stringent than those contained in this
Agreement. In those cases where the amount due in Dollars is calculated based
upon one or more currencies other than Dollars, such amounts shall be converted
to Dollars using Vertex’s then-current

Page 32 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




standard exchange rate methodology, fairly applied, for the translation of
foreign currency into Dollars as employed on a consistent basis throughout
Vertex’s operations and consistent with GAAP.
6.8    Payment Method. All payments due under this Agreement to Parion shall be
made by wire transfer in immediately available funds to an account designated by
Parion. All payments hereunder shall be made in the legal currency of the United
States of America, and all references to “$” or “Dollars” shall refer to U.S.
dollars (i.e., the legal currency of the United States).
6.9    Withholding Tax. Where any sum due to be paid to Parion hereunder is
subject to any withholding or similar tax, Vertex shall pay such withholding or
similar tax to the appropriate government authority and deduct the amount paid
from the amount then due Parion, in a timely manner and promptly transmit to
Parion an official tax certificate or other evidence of such withholding
sufficient to enable Parion to claim such payment of taxes. The Parties agree to
cooperate with one another and use reasonable efforts to reduce or eliminate tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Vertex to Parion under this Agreement. Parion shall
provide Vertex any tax forms that may be reasonably necessary in order for
Vertex not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by Applicable Laws,
of withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax.
6.10    Records. Each Party shall keep, and shall require its Affiliates and any
permitted sublicensee to keep, proper books of records and accounts in which
full, true and correct entries (in conformity with GAAP), which shall be made
for the purpose of calculating all payments under this Agreement, and compliance
with the other terms and conditions of this Agreement, and related background
information. Such books, records and information shall be maintained for a
period of [***] following the end of the Calendar Year to which they pertain and
kept reasonably accessible, and shall be made available for inspection pursuant
to Section 6.11.
6.11    Inspection of Records. Vertex shall permit, and shall require any
permitted sublicensee to permit, an independent registered public accounting
firm designated by Parion to visit and inspect, during regular business hours
and under the guidance of officers of the entity being inspected, and to examine
the books or records and accounts of Vertex (and any other Selling Party) to the
extent relating to this Agreement and to discuss the affairs, finances and
accounts of Vertex (and any other Selling Party) to the extent relating to this
Agreement. Vertex shall permit the employees of the independent registered
public accounting firm (subject to reasonable obligations of confidentiality to
Vertex) appointed by Parion to inspect the books and records described in
Section 6.10; provided that such inspection shall not occur more often than once
per Calendar Year and shall be limited to books and records for the three
Calendar Year period referred to in Section 6.10. The costs and fees of any such
independent registered public accounting firm shall be at the expense of Parion,
unless such inspection reveals any underpayment of the aggregate amounts due to
Parion hereunder in any Calendar Year by [***] for such period, in which case
the full costs of such inspection shall be borne by Vertex. Any underpayment
and, if applicable, the costs of such inspection, shall be paid by Vertex to
Parion within [***] with interest on the underpayment at the rate specified in
Section 6.12 from the date such payment was originally due.
6.12    Late Payment. Any payments or portions thereof due hereunder that are
not paid when due shall accrue interest from the date due until paid at an
annual rate equal to [***] (or the maximum allowed by Applicable Law, if less).

Page 33 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




6.13    Reimbursement of Development Expenses.
(a)    As soon as practicable, but in any event within five Business Days after
the end of each Calendar Quarter, Parion shall provide to Vertex a flash report
estimating reimbursable Collaboration Expenses and/or Shared Development Costs,
if any, incurred by it and its Affiliates.
(b)    Within [***] after the end of each [***], Parion shall submit to Vertex
an itemized report of Collaboration Expenses and/or Shared Development Costs
(the “Development Report”) if any, incurred by Parion and its Affiliates during
such [***], including reasonable supporting documentation.
(c)    With respect to any Collaboration Expenses to the extent Parion has not
made a Co-Development Election with respect to such Collaboration Expenses,
[***].
(d)    If Parion has made a Co-Development Election, within [***] after receipt
of the report described in Section 6.13(b), Vertex shall, using the Development
Report, prepare a reconciliation report with respect to the Development of the
P-1055 Lead Compound in the applicable Indication during such [***], which shall
include an itemized report of Vertex’s Shared Development Costs for such [***],
including reasonable supporting documentation (the “Development Reconciliation
Report”). The Development Reconciliation Report shall set forth, in reasonable
detail a statement of any amount owed by one Party to the other Party
(“Development Reconciliation Payment”) to achieve the allocation of the Shared
Development Costs for such [***] set forth in Section 3.2.6(g). Within [***]
after delivery by Vertex of a Development Reconciliation Report to Parion,
Vertex or Parion, as the case may be, shall pay the Development Reconciliation
Payment to the other Party.
(e)    Each Party (the “Audited Party”) shall permit, and shall require any
permitted sublicensee to permit, an independent registered public accounting
firm designated by the other Party (the “Auditing Party”) to visit and inspect,
during regular business hours and under the guidance of officers of the entity
being inspected, and to examine the books or records and accounts of the Audited
Party to the extent relating to this Agreement and to discuss the affairs,
finances and accounts of the Audited Party to the extent relating to this
Agreement. The Audited Party shall permit the employees of the independent
registered public accounting firm (subject to reasonable obligations of
confidentiality to Audited Party) appointed by the Auditing Party to inspect the
books and records in order to verify the Collaboration Expenses and Shared
Development Costs, as applicable of the Audited Party; provided that such
inspection shall not occur more often than once per Calendar Year. The costs and
fees of any such independent registered public accounting firm shall be at the
expense of the Auditing Party, unless such inspection reveals any overstatement
of the aggregate amounts of such Collaboration Expenses or Shared Development
Costs, as applicable reported by the Audited Party hereunder in any Calendar
Year by [***] for such period, in which case the full costs of such inspection
shall be borne by the Audited Party. Any amount necessary to correct an
overstatement of Collaboration Expenses or Shared Development Costs and, if
applicable, the costs of such inspection, shall be paid by the Audited Party to
the Auditing Party within [***] with interest on the overpayment at the rate
specified in Section 6.12 from the date such payment was originally due.

ARTICLE 7
INTELLECTUAL PROPERTY

Page 34 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




7.1    Intellectual Property. The ownership of inventions made subsequent to the
Effective Date, as a result of activities conducted by either Party pursuant to
this Agreement, shall be governed by the provisions set forth in Sections 7.1.1
through 7.1.4 below.
7.1.1    Parion Inventions. Inventions, patentable or not, that: (i) are made
solely by employees of Parion, its Affiliates or Third Parties under obligation
to assign their inventions to Parion or its Affiliates; and (ii) result from
activities pursuant to this Agreement, shall be the exclusive property of Parion
or its designated Affiliates (“Parion Inventions”). Parion shall provide Vertex
with a quarterly report summarizing all such Parion Inventions.
7.1.2    Joint Inventions. Inventions, patentable or not, that: (i) are made
jointly by employees of Parion or its Affiliates and employees of Vertex or its
Affiliates, or Third Parties under obligation to assign their inventions to
Parion or Vertex (or Affiliates of Parion or Vertex, as the case may be), and
(ii) result from activities pursuant to this Agreement, shall be the joint
property of Parion and Vertex or its designated Affiliate (“Joint Inventions”).
The Parties agree to keep each other informed of such inventions. The JSC will
compile a quarterly report summarizing all such Joint Inventions.
7.1.3    Vertex Inventions. Inventions, patentable or not, that: (i) are made
solely by employees of Vertex, its Affiliates or Third Parties under obligation
to assign their inventions to Vertex or its Affiliates; and (ii) result from
activities pursuant to this Agreement, shall be the exclusive property of Vertex
or its designated Affiliate (“Vertex Inventions”). Vertex shall provide Parion
with a [***] report summarizing all such Vertex Inventions.
7.1.4    Cooperation. Vertex and Parion each agree to obtain the cooperation of
their respective employees or obligated Third Parties that are inventors in the
preparation, filing, and prosecution of patent applications directed to any
inventions that may arise hereunder.
7.2    Patent Prosecution.
7.2.1    Parion Patents. As between the Parties, Vertex shall have the first
right to control at Vertex’s expense the Prosecution and Maintenance of the
Parion Patents (including Joint Patents) in Parion’s name (or with respect to
Joint Patents, in the names of both Parties) using counsel reasonably acceptable
to Parion. Vertex agrees to: (i) keep Parion reasonably informed with respect to
such activities; (ii) consult in good faith with Parion regarding such matters,
including the Vertex’s patent strategy with respect to such Patents, and any
plans for the amendment and/or abandonment of any claims thereof covering the
Licensed Products or Licensed Compounds; (iii) provide Parion with copies of all
material communications from any patent authority regarding such Patents, and
provi de Parion, for its review and comment, with drafts of any material filings
or responses to be made to such patent authorities a reasonable amount of time
in advance of submitting such filings or responses; (iv) consider in good faith
any reasonable comments to such filings and responses provided by Parion timely
delivered to Vertex; and (v) provide Parion with final copies of such documents.
7.2.2    Abandoned Patents. Vertex shall Prosecute and Maintain all Parion
Patents (including Joint Patents) diligently and in good faith in each country
in the Territory where Vertex [***]. If Vertex determines in its sole discretion
that it is not [***] to Prosecute or Maintain a Parion Patent (including any
Joint Patent) related to the Licensed Products or Licensed Compounds in the
Field in a country in the Territory, then Vertex may abandon such Parion Patent
(or any such Joint Patent) in such country. Vertex shall provide Parion with
notice at least [***] prior to the date such abandonment would become effective.
In such event, Parion shall have the right, at its option, to control the
Prosecution and Maintenance of such Parion Patents (including Joint Patents) at
its own expense, and convert Vertex’s exclusive license under

Page 35 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Section 2.1 to a non-exclusive license under such Parion Patent (or Joint
Patent) in such country in the Territory.
7.2.3    Outside Scope Patents. In the instance that a Parion Patent claims
Licensed Compounds and/or Licensed Products and also claims ENaC Inhibitors
(including any [***]) being developed or commercialized by Parion outside the
scope of this Agreement (“Outside Scope Claims”), Vertex will control the
Prosecution and Maintenance for these Outside Scope Claims in accordance with
Parion’s instructions; provided that, if, in Vertex’s reasonable judgment, such
Prosecution and Maintenance will not adversely affect the Prosecution and
Maintenance of such Parion Patents for purposes within the scope of this
Agreement, then Vertex shall provide notice thereof to Parion together with the
basis for its judgment, and the Parties shall discuss and try to resolve such
concern. If the Parties cannot agree on how to conduct the Prosecution and
Maintenance of the Outside Scope Claims and claims relating to Licensed Products
and Licensed Compounds in the Field, then Vertex may abandon such Parion Patent
pursuant to Section 7.2.2. For the Prosecution and Maintenance of any Parion
Patents that include Outside Scope Claims, Parion shall reimburse Vertex for
[***] of such expenses with respect to such Prosecution and Maintenance in the
[***], and for [***] of all expenses with respect to such Prosecution and
Maintenance in any other countries in the Territory within [***] after receipt
from Vertex of an invoice for such amount together with documentation
substantiating such expenses.
7.2.4    “Prosecution and Maintenance” shall mean, with respect to an
application for a Patent, the preparing, filing, prosecuting and maintenance of
such application for Patent up to and including grant through the expiration of
such Patent. For clarity, it shall include all administrative patent actions
before the United States Patent and Trademark Office or similar agencies in
other jurisdictions, such as re‑examinations, reissues, or the conduct of
post-grant proceedings, inter-partes review and interferences, the defense of
oppositions and other similar proceedings with respect to the particular Patent
.
7.2.5    Patent Rights Term Extensions. Vertex shall control patent term
extensions, adjustments or restorations, or supplementary protection
certificates (together with patent term extensions, adjustments and
restorations, collectively “Patent Term Extensions”) of Parion Patents and Joint
Patents as they apply to the Licensed Products or Licensed Compounds as Vertex
determines in its discretion. Parion will cooperate as reasonably requested by
Vertex in applying for Patent Term Extensions. Vertex will select which, if any,
Parion Patent(s) or Joint Patent(s) as they apply to the Licensed Products or
Licensed Compounds is to be extended or restored.
7.3    Defense of Third Party Infringement Claims.
7.3.1    Notification. If any Licensed Product or Licensed Compound
manufactured, used or sold by Vertex, its Affiliates or sublicensees becomes the
subject of a Third Party’s claim or assertion of infringement of a Patent or of
misappropriation of Know-How relating to the manufacture, use, sale, offer for
sale or importation of Licensed Product or Licensed Compound in the Field in the
Territory (each, a “Third-Party Infringement Claim”), the Party first having
notice of the claim or assertion shall promptly notify the other Party. Subject
to the indemnification obligations of Parion pursuant to Article 10 and to
[***], regardless of whether such an action for infringement is commenced solely
against a Party or both Parties jointly and/or any of their respective
Affiliates or sublicensees of Vertex, as the case may be, with respect to any
Licensed Product or Licensed Compound Developed and commercialized by Vertex,
its Affiliates and/or its sublicensees under this Agreement, Vertex shall
undertake and control any defense or settlement of any Third-Party Infringement
Claim using counsel of its choice, and shall do so at its sole cost and expense.
If Parion is named as a defendant in such suit, Parion shall have the right to
participate in such defense and settlement with its or their own counsel, at its
or their sole cost. Vertex shall not enter into any

Page 36 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




settlement of any Third-Party Infringement Claim that is instituted or
threatened to be instituted against Parion without Parion’s prior written
consent, which shall not be unreasonably withheld, delayed or conditioned,
unless such settlement includes a release of all liability in favor of Parion
and/or an assumption of any unreleased liability by Vertex. As requested by
Vertex, Parion shall provide reasonable cooperation and assistance to Vertex in
connection with Vertex’s control of the defense or settlement of a Third-Party
Infringement Claim. Such cooperation and assistance shall include executing all
necessary and proper documents and taking such actions as shall be appropriate
to allow Vertex control to defense and settlement of such Third-Party
Infringement Claim. Vertex shall reimburse Parion for the reasonable,
documented, out-of-pocket costs incurred by Parion in providing such assistance
and cooperation. For the avoidance of doubt, Vertex shall have no obligation to
reimburse Parion for any costs or expenses incurred as a result of exercising
their right to participate in the defense and settlement of a Third-Party
Infringement Claim with its or their own counsel. In any event, Vertex shall
keep Parion reasonably informed of the progress of such suit. To the extent
reasonable, both Parties shall cooperate in good faith to (a) ensure that Vertex
has the ability to continue to commercialize Licensed Products, (b) avoid or
minimize any additional royalties on Licensed Products, and (c) avoid any action
that may have a material adverse effect on the other Party.
7.4    Enforcement. Subject to the provisions of this Section 7.4, if either
Party reasonably believes that any Parion Patent or Joint Patent is being
infringed by a Third Party or is subject to a declaratory judgment or nullity
action (including as a result any filing of an ANDA under Section 5.5(j) of the
FFDCA), or that any Parion Know-How or Joint Know-How is being misappropriated
by a Third Party, in each case as applicable with respect to the keeping,
manufacture, use, sale, offer for sale or importation in the Territory of a
product that is or could be competitive with a Licensed Product for any
application within the Field (an “Infringing Product”), such Party shall
promptly notify the other Party. If such event occurs, Vertex shall have the
initial right (but not the obligation) to enforce such Parion Patent or Joint
Patent infringement, or to defend any declaratory judgment or nullity action
with respect thereto or Parion Know-How or Joint Know-How with respect to such
misappropriation thereto (an “Enforcement Action”). For clarity, Vertex shall
have the initial right, but not the obligation to prosecute any patent
infringement, litigation action, or defend any declaratory judgment or nullity
action, including those filed under the America Invents Act, as it may be
amended. If Vertex is unable to initiate or prosecute any Enforcement Action
solely in its own name, Parion, at Vertex’s cost, shall join such action
voluntarily and shall execute and cause its Affiliates to execute all documents
necessary for Vertex to initiate litigation to prosecute and maintain such
action. If Vertex fails to initiate an Enforcement Action relating to an
Infringing Product in a country in the Territory, within [***] of notice of such
infringement or misappropriation (or within [***], with respect to an ANDA
filing or its equivalent in any country), Parion shall have the right, but not
the obligation, to initiate an Enforcement Action against such infringement or
misappropriation at its own expense. In such case, Vertex shall cooperate with
Parion in such Enforcement Action, at Parion’s expense.
7.5    Cooperation. The Party initiating or defending any such Third-Party
Infringement Claim or Enforcement Action shall keep the other Party reasonably
informed of the progress of any such Third-Party Infringement Claim or
Enforcement Action, and such other Party shall have the right to participate
with counsel of its own choice.
7.6    Recoveries. With respect to any Third-Party Infringement Claim or any
Enforcement Action, any recovery obtained as a result of any such proceeding, by
settlement or otherwise, shall be applied in the following order of priority:
(a)    [***];
(b)    [***]; and

Page 37 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(c)    with respect to any Enforcement Actions, the Party that initiated and
prosecuted the action shall receive [***] of such remaining amount and [***] of
such remaining amount shall be allocated to the other Party:
(d)    with respect to any Third-Party Infringement Claims, the amount of any
recovery remaining shall be allocated as follows:
(i)    if the recovery is based upon Vertex’s lost profits (as demonstrated in
the final award or settlement), [***]; and
(ii)    if the recovery is based upon the allocation of a reasonable royalty or
is otherwise not determinable to be based on Vertex’s lost profits as provided
in clause [***].
7.7    Litigation with Respect to Vertex Patents. If a Third Party infringes a
Vertex Patent, any Enforcement Action relating to such Vertex Patent shall be
initiated at Vertex’s sole discretion, and amounts recovered by Vertex for the
infringement of such rights shall belong solely to Vertex. Vertex shall have the
sole and exclusive right to initiate an Enforcement Action to enforce Vertex
Patents.
7.8    Orange Book Listing. Upon a Party’s receipt of a notice of allowance (or
equivalent) of an applicable Parion Patent (including Joint Patent), Parion
shall promptly provide Vertex with all information reasonably required by Vertex
to list such Parion Patent or Joint Patent in the Orange Book maintained by the
FDA or similar or equivalent patent listing source, if any, in other countries
in the Territory (collectively, “Orange Book and Equivalents”). Vertex shall
have the sole right to determine which such Parion Patents (including Joint
Patents) or other Patent shall be included in the Orange Book and Equivalents
for Licensed Products, and to file supplementary protection certificates with
respect thereto.
7.9    Trademarks. As between the Parties, all trademarks and trade dress rights
in Licensed Products for use in the Field in the Territory shall be owned
exclusively by Vertex (“Product Trademarks”).

ARTICLE 8
CONFIDENTIALITY
8.1    Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed by the Parties in writing, the Parties agree
that the receiving Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as expressly provided for
in this Agreement any confidential or proprietary information or materials
furnished to it by the other Party pursuant to this Agreement or any
confidentiality agreement previously entered into by and between the Parties
(collectively, “Confidential Information”). Notwithstanding the foregoing,
Confidential Information shall not be deemed to include information or materials
to the extent that it can be established by written documentation by the
receiving Party that such information or material:
(a)    was already known to or possessed by the receiving Party, other than
under an obligation of confidentiality (except to the extent such obligation has
expired or an exception is applicable under the relevant agreement pursuant to
which such obligation was established), at the time of disclosure;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

Page 38 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(c)    became generally available to the public or otherwise part of the public
domain after its disclosure to the receiving Party, other than through any act
or omission of the receiving Party in breach of this Agreement;
(d)    was independently developed by the receiving Party without the use of any
of the other Party’s Confidential Information, as demonstrated by documented
evidence prepared contemporaneously with such independent development; or
(e)    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.
For the purposes of this Agreement, all information and Data regarding Licensed
Products or Licensed Compounds (but for the avoidance of doubt, subject to
Section 2.9, does not include any information and Data regarding ENaC Inhibitors
(including any [***]) that are not Licensed Products or Licensed Compounds)
generated after the Effective Date pursuant to activities contemplated by this
Agreement shall be deemed to be Confidential Information of Vertex and the
exceptions set forth in the immediately preceding sentence shall not apply to
such information and Data.
8.2    Authorized Use and Disclosure.
8.2.1    Each Party may use and disclose Confidential Information of the other
Party solely as follows: (i) in connection with the performance of its
obligations or exercise of rights granted to such Party in this Agreement under
appropriate confidentiality provisions; (ii) to the extent such disclosure is
reasonably necessary in filing for, prosecuting or maintenance of Patents,
copyrights and trademarks (including applications therefor) by Vertex or by
Parion or its licensors in accordance with this Agreement, the Prosecution and
Maintenance of Patents, or defending Litigation, complying with applicable
governmental regulations, conducting preclinical or clinical trials, filing for,
obtaining and maintaining regulatory approvals (including all Regulatory Filings
and Marketing Approvals); (iii) to the extent required by Applicable Law,
provided, however, that if a Party is required by law or regulation to make any
such disclosure of the other Party’s Confidential Information it will, except
where impracticable for necessary disclosures (for example, in the event of
medical emergency or if prohibited by Applicable Law), give reasonable advance
notice to the other Party of such disclosure requirement and will use its
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iv) in communication with existing and
potential consultants, investors, lenders, other financial institutions and
advisors (including financial advisors, lawyers and accountants) and others on a
need to know basis in order to comply with such Party’s obligations under this
Agreement, in each case under appropriate confidentiality and non-use provisions
substantially equivalent to those of this Agreement with a reasonable duration
based on the disclosee; (v) with respect to Parion, as required pursuant to the
Parion Agreements, or (vi) to the extent mutually agreed to by the Parties,
provided that one Party shall not unreasonably withhold, delay or condition its
consent to disclosure if requested by the other Party with respect to a
potential acquirer, merger partner or commercial partner. For the avoidance of
doubt, in no event shall Parion or any Parion Affiliate be entitled to use or
disclose the Confidential Information of Vertex and/or its Affiliates, directly
or indirectly, in connection with the Development of (x) products, or (y)
Licensed Products, other than strictly under the terms of this Agreement. Each
of the Parties shall ensure that each of its directors, executive officers,
employees and other representatives are bound by confidentiality and non-use
obligations sufficient to enable such Party to cause such individuals to comply
with the terms of this Article 8 and shall be responsible for any breach by such
individuals of the terms of this Agreement.

Page 39 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




8.2.2    If either Party concludes that a copy of this Agreement must be filed
with a securities exchange or regulatory or governmental body to which that
Party is subject wherever situated, such Party shall provide the other Party
with a copy of this Agreement showing any sections as to which the filing Party
proposes to request confidential treatment, shall provide the other Party with
an opportunity and a reasonable time period to comment on any such proposal and
to suggest additional portions of the Agreement for confidential treatment and
shall take such Party’s reasonable comments into consideration before filing the
Agreement. If the filing Party disagrees with the other Party’s additional
confidential treatment request, the Parties shall have an opportunity to discuss
the matter in good faith before the Agreement is filed.
8.3    Publications.
8.3.1    Each Party shall submit to the other Party any proposed publication or
public disclosure containing clinical or scientific results or plans related to
the Licensed Compounds or Licensed Products in the Field at least [***] in
advance (or [***] in advance in the case of an abstract) of the proposed date of
submission for publication or of disclosure, so as to allow that Party to review
such proposed publication or disclosure. The reviewing Party will promptly
review such proposed publication or disclosure and make any objections or
comments that it may have thereto. The submitting Party shall give good faith
consideration to any such objections and comments and, if the reviewing Party
informs the submitting Party that its proposed publication or disclosure
contains Confidential Information of the reviewing Party, then the submitting
Party shall delete such Confidential Information from the proposed publication
or disclosure. In addition, if the reviewing Party informs the submitting Party
that the proposed publication or disclosure discloses any patentable invention
made wholly or in part by the reviewing Party that has not yet been protected
through the filing of a patent application, then the submitting Party shall
either (a) delay such proposed publication or disclosure, for up to [***] from
the date the reviewing Party informed the submitting Party of its objection, to
permit the timely preparation and first filing of patent application(s) on the
invention involved, or (b) remove the identified disclosures before publication
or disclosure. If the submitting Party does not receive any written comments
from the reviewing Party within the [***] review period, the reviewing Party
will be deemed to have no objection to the submitting Party’s planned
publication or public disclosure. Notwithstanding the foregoing, neither Parion
nor any of its Affiliates shall disclose through a publication or other public
disclosure, or facilitate a publication or other public disclosure by a Third
Party of, clinical or scientific results, data or analyses relating to the
Licensed Compounds, the Licensed Products or any other proprietary Vertex
compound without the prior written consent of Vertex.
8.3.2    Section 8.3.1 shall not apply to publications or public disclosures
that are permitted or granted to a Third Party pursuant to the sponsored
research or clinical trial agreements set forth on Exhibit I, provided that
Parion shall extend to Vertex any rights of review, comment and approval that
Parion has pursuant to any such agreements and to the extent Parion has any
right of review, comment or approval under any such agreements, Parion agrees to
exercise such right at Vertex’s direction and for Vertex’s benefit. With respect
to any agreement listed on Exhibit I not executed prior to the Effective Date,
if Parion executes such agreement in substantially the form provided to Vertex
prior to the Effective Date (or in a form approved by Vertex after the Effective
Date, such approval not to be unreasonably withheld), then the publications and
public disclosures permitted or granted to a Third Party pursuant to such
agreement shall not be subject to Section 8.3.1.
8.4    Confidential Terms. Each of the Parties agrees not to disclose to any
Third Party the terms and conditions of this Agreement without the prior
approval of the other Party, such approval not to be unreasonably withheld,
conditioned or delayed, except as permitted under Section 8.2.1(iv) or 8.2.1(v),
or to the extent required by Applicable Law, including securities laws.
Notwithstanding the foregoing, (a) the terms and conditions of this Agreement
may be disclosed and used by a Party to the extent Confidential

Page 40 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Information may be disclosed and used by a receiving Party under Sections 8.1
and 8.2, and (b) the Parties have agreed to issue the press release attached
hereto as Exhibit H promptly following Effective Date. In the event the Parties
agree to any other public disclosure of any of the terms and conditions of this
Agreement, the Parties shall cooperate in good faith to coordinate such
disclosure and work diligently and reasonably to agree on the text of any such
proposed disclosure in an expeditious manner. The principles to be observed in
such public disclosures shall include accuracy, compliance with Applicable Law
and regulatory guidance documents and the need to keep investors and others
informed regarding the Parties’ business and other activities.
8.5    Vertex Information Rights. If Vertex determines in good faith that Parion
is an entity that is subject to financial consolidation with Vertex for the
purposes of its quarterly and annual financial statements (or otherwise requires
such information in order to comply with GAAP), Parion shall make available to
Vertex:
(a)    as soon as practicable, but in any event within [***] after the end of
each Calendar Quarter (i) an unaudited balance sheet as of the end of such
Calendar Quarter, (ii) unaudited statements of income and cash flows for such
Calendar Quarter, (iii) an unaudited statement of stockholders’ equity for such
period, and (iv) a detailed trial balance as of the end of such Calendar
Quarter, all prepared in accordance with GAAP (except that such financial
statements may (x) be subject to year-end audit adjustments and (y) not contain
all notes thereto that may be required in accordance with GAAP) and thereafter
will promptly provide such other information as Vertex may reasonably request;
and
(b)    as soon as practicable, but in any event within [***] after the end of
each Calendar Year (a) an audited balance sheet as of the end of such Calendar
Year, (b) audited statements of income and cash flows for such Calendar Year,
(c) an audited statement of stockholders’ equity for such Calendar Year and (d)
a detailed trial balance as of the end of such Calendar Year, together with
related footnotes all prepared in accordance with GAAP and audited and certified
by a nationally recognized independent public accounting firm; and
(c)    on or prior to December 31 of each Calendar Year, Parion shall preform a
409A analysis of the fair value of Parion’s stock as of December 1 of such year
as prepared by an independent valuation expert.
[***].

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1    Mutual Representations and Warranties.
9.1.1    Vertex Parent and Vertex UK each represents and warrants to Parion, as
of the Effective Date, that:
(a)    It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
this Agreement;

Page 41 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(b)    The execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and do not violate: (i) such Party’s charter documents, bylaws
or other organizational documents; (ii) in any material respect, any agreement,
instrument or contractual obligation to which such entity is bound; (iii) any
requirement of any Applicable Law; or (iv) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such entity;
(c)    This Agreement is a legal, valid and binding obligation of such entity
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity); and
(d)    It is not under any obligation, contractual or otherwise, to any Person
that conflicts with or is inconsistent in any material respect with the terms of
this Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder.
9.1.2    Parion represents and warrants to Vertex, as of the Effective Date,
that:
(a)    It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
this Agreement. Parion was duly organized in the State of Delaware under the
name CyFi, Inc. on June 23, 1999, and has maintained its corporate existence in
the State of Delaware on an uninterrupted basis since the date of its
incorporation;
(b)    The execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and do not violate: (i) its charter documents, bylaws or other
organizational documents; (ii) in any material respect, any agreement,
instrument or contractual obligation to which it is bound; (iii) any requirement
of any Applicable Law; or (iv) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to it;
(c)    This Agreement is a legal, valid and binding obligation of such entity
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity); and
(d)    It is not under any obligation, contractual or otherwise, to any Person
that conflicts with or is inconsistent in any material respect with the terms of
this Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder.
9.2    Additional Representations and Warranties of Parion. Parion further
represents, warrants to Vertex, as of the Effective Date, and where specifically
referenced, covenants to Vertex, as follows:
9.2.1    Parion (i) is entitled to grant the licenses specified herein and (ii)
[***], has the right to use all Regulatory Filings, Know-How and Patents
necessary for the Parties to make, have made, use,

Page 42 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




sell, offer for sale, and import Licensed Products and Licensed Compounds
identified as of the Effective Date in the Field in the Territory as
contemplated under this Agreement;
9.2.2    All Parion Patents existing as of the Effective Date (the “Existing
Patents”) are listed on Exhibit A [***] all Existing Patents are (i) to the
extent issued (unless otherwise indicated on Exhibit A), subsisting and not
invalid or unenforceable, in whole or in part, (ii) solely and exclusively owned
by Parion, free of any encumbrance, lien or claim of ownership by any Third
Party, (iii) to the extent pending, being diligently prosecuted in the
respective patent offices in which such applications have been filed in
accordance with Applicable Law and Parion and its Affiliates have presented all
relevant references, documents and information of which it and the inventors are
aware to the relevant patent examiner at the relevant patent office and (iv)
filed and maintained properly and correctly and all applicable fees applicable
thereto have been paid on or before the due date for payment;
9.2.3    As of the Effective Date, other than Parion Agreements, there are no
license or other agreements with Third Parties regarding the Existing Patents or
the Parion Know-How in existence as of the Effective Date to which Parion or any
of its Affiliates is a party covering or relating to the Development or
commercialization of any Licensed Compound or Licensed Product identified as of
the Effective Date;
9.2.4    The Existing Patents represent all Patents that Parion or its
Affiliates own relating to the Licensed Compounds or the Licensed Products
identified as of the Effective Date or the keeping, manufacture, use, sale,
offer for sale, and import thereof as contemplated as of the Effective
Date[***]. All intellectual property rights relating to the Licensed Compounds
or Licensed Products identified as of the Effective Date, if any, or the making,
having made, using, selling, keeping, offering for sale, and importing thereof
licensed to Parion or its Affiliates pursuant to the Parion Agreements are
Controlled by Parion and the rights and obligations of the Parties hereunder are
fully consistent with and are not limited by the Parion Agreements, including
such that the rights granted to Vertex hereunder to intellectual property
licensed pursuant to a Parion Agreements are no more restricted than the
analogous rights granted to Vertex hereunder with respect to intellectual
property rights wholly owned by Parion or its Affiliates. [***] no rights or
licenses are required for Vertex to keep, make, have made, use, sell, offer for
sale, and import Licensed Compounds and Licensed Products identified as of the
Effective Date in the Field in the Territory as contemplated herein as of the
Effective Date other than those granted under Section 2.1, provided that Parion
is making no representation regarding any nebulizer device that may be used to
administer the Licensed Products;
9.2.5    [***] any right or license to any Licensed Compound or Licensed Product
identified as of the Effective Date that (but for any such right or license)
would be Controlled by Parion or to any Patents or Know-How of Parion relating
thereto. [***];
9.2.6    Neither Parion nor any of its Affiliates (i) has previously entered
into any agreement, whether written or oral, assigning, transferring, licensing,
conveying or otherwise encumbering its right, title or interest in or to the
Existing Patents, Parion Know-How, Regulatory Filings, the Licensed Compound or
the Licensed Products identified as of the Effective Date (including by granting
any covenant not to sue with respect thereto) or any Patent or other
intellectual property or proprietary right or Know-How that would be Existing
Patents, Parion Know-How or Regulatory Filings but for such assignment,
transfer, license, conveyance or encumbrance and has not entered into any
agreement agreeing to do any of the foregoing or (ii) will enter into any such
agreements, grant any such right, title or interest to any Person that is
inconsistent with or otherwise diminish the rights and licenses granted to
Vertex under this Agreement, in each case other than non-exclusive licenses
granted to Third Party services providers to enable such services providers to
perform the services for which they were contracted by Parion or its Affiliates;

Page 43 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




9.2.7    No pending claim or litigation has been brought by any Person alleging
that (i) the Existing Patents are invalid or unenforceable or (ii) the
conception, development, reduction to practice, disclosing, copying, making,
assigning or licensing of the Existing Regulatory Filings, the Existing Patents
or the Parion Know-How existing as of the Effective Date or the manufacture,
use, sale, offer for sale, and import thereof of the Licensed Compounds or
Licensed Products identified as of the Effective Date as contemplated herein as
of the Effective Date, violates, infringes, constitutes misappropriation or
otherwise conflicts or interferes with or would violate, infringe or otherwise
conflict or interfere with, any intellectual property or proprietary right of
any Person;
9.2.8    Parion has obtained from its Affiliates the licenses and other rights
necessary for Parion to grant to Vertex the rights and licenses provided herein
and for Vertex to perform its obligations hereunder;
9.2.9    [***] no Person is infringing or threatening to infringe or
misappropriating or threatening to misappropriate the Existing Patents, the
Parion Know-How or the Regulatory Filings in existence as of the Effective Date;
9.2.10    [***] each of the Existing Patents properly identifies each and every
inventor of the claims thereof as determined in accordance with the laws of the
jurisdiction in which such Existing Patent is issued or such application is
pending;
9.2.11    Each Person who has or has had any rights in or to any Existing
Patents or any Parion Know-How, has assigned and has executed an agreement
assigning its entire right, title and interest in and to such Existing Patents
and Parion Know-How to Parion. All officers, employees, agents and consultants
of Parion or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any Existing
Patent or Parion Know-How or who are or will be performing Parion’s Development
activities hereunder or who otherwise have access to any Confidential
Information of Vertex (the “Inventor Personnel”), (i) in the case of current or
former Inventor Personnel, have executed and delivered and (ii) in the case of
future Inventor Personnel, will execute and deliver, to Parion or such Affiliate
an assignment or other agreement regarding the protection of proprietary
information and the assignment to Parion or such Affiliate of any Parion
Patents, Parion Know-How and any and all other Know-How that relate to the
Licensed Compounds or Licensed Products, the current form of which has been made
available for review by Vertex. [***] no current officer, employee, agent or
consultant of Parion or any of its Affiliates is in violation of any term of any
assignment or other agreement regarding the protection of Patents or other
intellectual property or proprietary information of Parion or such Affiliate or
of any employment contract or any other contractual obligation relating to the
relationship of any such Person with Parion;
9.2.12    All material works of authorship and all other material materials
subject to copyright protection included in Parion Know-How are original and
were either created by employees of Parion or its Affiliates within the scope of
their employment or are otherwise works made for hire and all right, title and
interest in and to such materials have been legally and fully assigned and
transferred to Parion or such Affiliate;
9.2.13    [***] Parion has obtained the right (including under any Patents and
other intellectual property rights) to use all Know-How and all other materials
(including any formulations and manufacturing processes and procedures)
developed or delivered by any Third Party under any agreements between Parion
and any such Third Party with respect to the Licensed Compound and the Licensed
Product identified as of the Effective Date and Parion has the rights under each
such agreement to transfer such rights,

Page 44 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Know-How or other materials to Vertex and its designees and to grant Vertex the
right to use such rights, Know-How or other materials in the manufacture, use,
sale, offer for sale, and import thereof of the Licensed Compounds or the
Licensed Products identified as of the Effective Date as contemplated hereunder
as of the Effective Date without restriction;
9.2.14    The inventions claimed or covered by the Existing Patents (i) were not
conceived, discovered, developed or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof and (ii) are not a “subject invention”
as that term is described in 35 U.S.C. Section 201(e) and (iii) are not
otherwise subject to the provisions of the Patent and Trademark Law Amendments
Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as amended, as well
as any regulations promulgated pursuant thereto, including in 37 C.F.R. Part
401;
9.2.15    Parion has made (and will make) available to Vertex all Regulatory
Filings, material Parion Know-How and other material Know-How in its possession
or Control related to the Licensed Compound or the Licensed Products and all
such Regulatory Filings, Parion Know-How and other Know-How are (and, if made
available after the Effective Date, will be), [***] true, complete and correct
in all material respects;
9.2.16    The Parion Know-How that Parion has determined, in the exercise of
reasonable business discretion, to maintain as confidential, has been kept
confidential or has been disclosed to Third Parties only under terms of
confidentiality. [***] no material breach of such confidentiality has been
committed by any Third Party;
9.2.17    Parion and its Affiliates have generated, prepared, maintained and
retained all Regulatory Filings that are required to be maintained or retained
pursuant to and in accordance with, to the extent applicable, good laboratory
and clinical practice and Applicable Law and all such information is true,
complete and correct and what it purports to be;
9.2.18    Neither Parion nor any of its Affiliates, nor any of its or their
respective officers, employees or agents has (i) committed (or after the
Effective Date, will commit) an act, (ii) made (or after the Effective Date,
will make) a statement or (iii) failed (or after the Effective Date, will fail)
to act or make a statement that, in any case ((i), (ii) (iii)), that (x) would
be or create an untrue statement of material fact or fraudulent statement to the
FDA or any other Regulatory Authority with respect to the manufacture, use,
sale, offer for sale, and import thereof of the Licensed Compounds or the
Licensed Products or (y) could reasonably be expected to provide a basis for the
FDA to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies in the
Territory, with respect the manufacture, use, sale, offer for sale, and import
thereof of the Licensed Compounds or the Licensed Products;
9.2.19    Parion and its Affiliates have conducted, and [***], their respective
contractors and consultants have conducted, (and, with respect to Development
occurring after the Effective Date, will conduct) all Development of the
Licensed Compound and the Licensed Products in accordance with, to the extent
applicable, good laboratory, pharmacovigilance and clinical practice and
Applicable Law. Parion and its Affiliates have, [***] employed (and, with
respect to such tests and studies that Parion will perform, will employ) Persons
with appropriate education, knowledge and experience to conduct and to oversee
the conduct of the preclinical and clinical studies with respect to the Licensed
Compound and Licensed Products;
9.2.20    True, complete and correct copies (as of the Effective Date) of all
material adverse information and any other information with respect to the
safety and efficacy of Licensed Compounds and Licensed Products identified as of
the Effective Date [***] have been provided to Vertex prior to the Effective

Page 45 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Date. Neither Parion nor any of its Affiliates has Knowledge of anything that
could materially adversely affect the acceptance or the subsequent approval, by
any Regulatory Authority of any filing, application or request for Marketing
Approval (or the scope of such approval);
9.2.21    With respect to any Licensed Compound or Licensed Product manufactured
and supplied by or on behalf of Parion, (i) all such Licensed Compounds and
Licensed Products shall be in conformity with the applicable specifications for
such Licensed Compounds and Licensed Products, (ii) such Licensed Compounds and
Licensed Products shall have been manufactured in conformance with cGMP, all
other Applicable Law, this Agreement and any supply agreement (including the
related quality agreement), if applicable, (iii) such Licensed Compounds and
Licensed Products shall have been manufactured in facilities that are in
compliance with Applicable Law at the time of such manufacture (including
applicable inspection requirements of FDA and other Regulatory Authorities), and
(iv) such Licensed Compounds and Licensed Products shall not be adulterated or
misbranded under the FFDCA and similar provisions of the laws of the other major
markets;
9.2.22    Neither Parion nor any of its Affiliates has been debarred or is
subject to debarment and neither it nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section;
9.2.23    Parion has complied with, and as of the Effective Date is in
compliance with, each of the Parion Agreements;
9.2.24    Parion had less than $15,300,000 in total assets as of its most recent
regularly prepared balance sheet;
9.2.25    The representations and warranties of Parion in this Agreement and the
information, documents and materials furnished to Vertex in connection with its
due diligence prior to the Effective Date, do not, taken as a whole, (i) contain
any untrue statement of a material fact or (ii) omit to state any material fact
necessary to make the statements or facts contained therein, in light of the
circumstances under which they were made, not misleading; and
9.2.26    Parion and its Affiliates do not control and have not conducted
research on or developed any compound that (a) is or has been, as of the
Effective Date, [***] and (b) is not [***].
9.3    Additional Representations, Warranties and Covenants of Vertex. Vertex
further represents, warrants to Parion, as of the Effective Date, and where
specifically referenced, covenants to Parion, as follows:
9.3.1    Vertex covenant and agree that Vertex and its Affiliates will conduct,
and their respective contractors and consultants will conduct all Development,
manufacture and commercialization of the Licensed Compounds and the Licensed
Products in accordance with, to the extent applicable, good laboratory,
pharmacovigilance, and clinical practice and Applicable Laws;
9.3.2    With respect to any Licensed Compound or Licensed Product manufactured
and supplied by or on behalf of Vertex under this Agreement, (i) all such
Licensed Compounds and Licensed Products shall be in conformity with the
applicable specifications for such Licensed Compounds and Licensed Products,
(ii) such Licensed Compounds and Licensed Products shall have been manufactured
in conformance with cGMP, all other Applicable Law and under this Agreement,
(iii) such Licensed Compounds and Licensed Products shall have been manufactured
in facilities that are in compliance with Applicable

Page 46 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Law at the time of such manufacture (including applicable inspection
requirements of FDA and other Regulatory Authorities), and (iv) such Licensed
Compounds and Licensed Products shall not be adulterated or misbranded under the
FFDCA and similar provisions of the laws of the other major markets; and
9.3.3    Vertex shall inform Parion in writing promptly if it or any Person who
is performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the FFDCA or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of its or its Affiliates’ Knowledge, is threatened, relating to the debarment or
conviction of it or any such Person performing services hereunder.
9.4    Additional Covenants of Parion. Parion hereby covenants for the Term as
follows:
9.4.1    Parion shall obtain from each of its Affiliates, sublicensees,
employees and agents, and from the employees and agents of its Affiliates,
sublicensees and agents, who are or will be involved in the manufacture of
Licensed Compounds or Licensed Products or are otherwise participating in the
manufacture, use, sale, offer for sale, and import thereof of the Licensed
Compounds or Licensed Products or who otherwise have access to any Confidential
Information of Vertex, rights to any and all Know-How that relate to the
Licensed Compounds or Licensed Products and are generated pursuant to and during
the time of such Person’s relationship with Parion or its Affiliate, such that
Vertex shall, by virtue of this Agreement, receive from Parion, without payments
beyond those required by this Agreement, the licenses and other rights granted
to Vertex hereunder (and such that the scope of such licenses and other rights
are not limited in scope or exclusivity by a failure to so obtain such rights
from such Persons);
9.4.2    [***], but without limiting [***], Parion shall not and shall cause its
Affiliates not to (i) incur, create, assume or permit the incurrence, creation
or assumption of any encumbrance, lien or claim of ownership by any Third Party
with respect to Parion Patents or Parion Know-How, (ii) dispose of any Parion
Patents or Parion Know-How, or (iii) waive, release, grant, license or transfer
any right, title or interest in or to any Parion Patents or Parion Know-How, in
any manner that would limit the scope, or the exclusivity, of the license rights
granted in Section 2.1;
9.4.3    Parion shall comply with, including by taking all actions necessary to
comply with and not taking any action that would result in any noncompliance
with, the Parion Agreements;
9.4.4    No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud any of Parion’s current or future
creditors. Parion agrees that it shall not take or cause to be taken or omit to
take any action that could reasonably be expected to result in a determination
pursuant to Applicable Law that any aspect of this transaction may be deemed a
“fraudulent conveyance” or otherwise subject to claims of certain creditors of
Parion or any of its Affiliates, or their respective trustees in any bankruptcy
proceedings; and
9.4.5    Parion shall inform Vertex in writing promptly if it or any Person who
is performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the FFDCA or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of its or its Affiliates’ Knowledge, is threatened, relating to the debarment or
conviction of it or any such Person performing services hereunder.
9.5     Disclaimer.    EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR

Page 47 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
ARTICLE 10
INDEMNIFICATION
10.1    Indemnification by Parion. Parion hereby agrees to defend, hold harmless
and indemnify (collectively “Indemnify”) Vertex and its Affiliates, and its and
their agents, contractors, directors, officers and employees (the “Vertex
Indemnitees”) from and against any liability or expense (including reasonable
legal expenses and reasonable attorneys’ fees) (collectively “Losses”) to the
extent resulting from suits, claims, actions and demands, in each case brought
by a Third Party (each, a “Third-Party Claim”) arising out of (i) a breach of
any of Parion’s representations and warranties and covenants under Sections 9.1,
9.2 or 9.4; (ii) Parion’s acceptance, use, handling, storage or disposal of
Licensed Compounds; or (iii) the Development, manufacture, commercialization,
storage, handling, use, sale, offer for sale or importation of any Licensed
Compounds or Licensed Products by or under authority of Parion, or other
exercise of any rights or licenses granted to Parion hereunder. Parion’s
obligation to Indemnify the Vertex Indemnitees pursuant to this Section 10.1
shall not apply to the extent that any such Losses (A) arise from the gross
negligence or willful misconduct of any Vertex Indemnitee; or (B) arise from any
breach by Vertex of this Agreement.
10.2    Indemnification by Vertex. Vertex hereby agrees to Indemnify Parion, its
Affiliates, its and their agents, contractors, directors, officers and
employees, and its, agents, contractors, directors, officers and employees (all
of the foregoing, the “Parion Indemnitees”) from and against any and all Losses
to the extent resulting from Third-Party Claims arising out of: (i) a breach of
any of Vertex’s representations and warranties and covenants under Sections 9.1
or 9.3; (ii) Vertex’s, or its sublicensee’s, acceptance, use, handling, storage
or disposal of Licensed Compounds; or (iii) the Development, manufacture,
commercialization, storage, handling, use, sale, offer for sale or importation
of any Licensed Compounds or Licensed Products by or under authority of Vertex
or any sublicensee, or other exercise of the rights and licenses granted to
Vertex hereunder. Vertex’s obligation to Indemnify the Parion Indemnitees
pursuant to the foregoing sentence shall not apply to the extent that any such
Losses (A) arise from the gross negligence or willful misconduct of any Parion
Indemnitee; or (B) arise from any breach by Parion of this Agreement.
10.3    Shared Product Indemnification. Notwithstanding the foregoing provisions
of Sections 10.1 and 10.2, the Parties shall separately address indemnification
with respect to the Shared Product, if any, in the Joint Commercialization
Agreement therefor.
10.4    Procedure. To be eligible to be Indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt notice of the Third-Party
Claim giving rise to the indemnification obligation pursuant to this Section
10.4 and, subject to the rights of the applicable licensor under the Parion
Agreements, the exclusive ability to defend (with the reasonable cooperation of
the indemnified Party) or settle any such claim; provided, however, that the
indemnifying Party shall not enter into any settlement that admits fault or
wrongdoing by the indemnified Party or creates any obligation on the part of the
indemnified Party without the indemnified Party’s written consent, such consent
not to be unreasonably

Page 48 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




withheld or delayed. The indemnified Party shall have the right to participate,
at its own expense and with counsel of its choice, in the defense of any claim
or suit that has been assumed by the indemnifying Party.
10.5    Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER
CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION
ARISING IN ANY WAY OUT OF THIS AGREEMENT; PROVIDED THAT THE FOREGOING LIMITATION
OF LIABILITY SHALL NOT APPLY TO BREACHES OF ARTICLE 8 AND ARTICLE 9.
ARTICLE 11
INSURANCE
11.1    Insurance. Each Party shall have and maintain such types and amounts of
insurance covering its manufacture, use, sale, offer for sale, and import
thereof of the Licensed Compounds and Licensed Products as is (i) normal and
customary in the pharmaceutical industry generally for parties similarly
situated and (ii) otherwise required by Applicable Law. Upon request by the
other Party, each Party shall provide to the other Party evidence of its
insurance coverage. The insurance policies shall be under an occurrence form,
but if only a claims-made form is available to a Party, then such Party shall
continue to maintain such insurance after the expiration or termination of this
Agreement in its entirety for a period of five years. Notwithstanding the
foregoing, Vertex may self-insure in whole or in part the insurance requirements
described above.
ARTICLE 12
TERM AND TERMINATION
12.1    Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated by either Party pursuant to the provisions of
this Article 12, shall continue in full force and effect until the date on which
Vertex has no remaining royalty payment obligations for any Licensed Products in
any country in the Territory (the “Term”).
12.2    Termination by Vertex.
12.2.1    Vertex shall have the right to (a) terminate this Agreement in its
entirety or (b) terminate this Agreement with respect to one or more Licensed
Products throughout the Territory, on a Licensed Product-by-Licensed Product
basis, in either case ((a) or (b)) prior to any Licensed Product that would be
affected by such termination receiving Marketing Approval in any country in the
Territory for any or no reason upon 90 calendar days’ prior written notice to
Parion. After any Licensed Product that would be affected by such termination
has received Marketing Approval in any country in the Territory, Vertex shall
have the right, at its sole discretion, to (i) terminate this Agreement in its
entirety or (ii) terminate this Agreement with respect to such Licensed Product,
in either case ((i) or (ii)) for any or no reason on 180 calendar days’ prior
written notice to Parion.
12.2.2    Vertex shall have the right to (a) terminate this Agreement in its
entirety or (b) terminate this Agreement with respect to one or more Licensed
Products throughout the Territory, on a Licensed Product-by-Licensed Product
basis, in either case ((a) or (b)) immediately at any time and in its sole
discretion upon written notice to Parion, if Vertex determines that such
Licensed Product is unsafe for administration to humans.

Page 49 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




12.2.3    Without limiting Section 12.2.1 or 12.2.2, on a Licensed
Product-by-Licensed Product basis, if Vertex determines the Development or
commercialization of a Licensed Product in a country in the Territory is not
commercially viable or feasible, Vertex shall have the right to terminate this
Agreement as to such Licensed Product at any time on a country-by-country basis
and in its sole discretion upon [***] prior written notice to Parion.
12.2.4    After giving notice of termination pursuant to this Section 12.2 and
until the effective date of termination, Vertex shall have no obligations under
this Agreement: (i) to initiate any new clinical or non-clinical studies of any
terminated Licensed Product, (ii) to make any further filings for Marketing
Approval of any terminated Licensed Product in any terminated country, or (iii)
initiate sales of any terminated Licensed Product in any terminated country.
During such period, Vertex shall commence the activities set forth in Section
12.5.2(g).
12.3    Termination for Material Breach. On a Licensed Product-by-Licensed
Product basis, upon any material breach of this Agreement as to any Licensed
Product by either Party (in such capacity, the “Breaching Party”), the other
Party (in such capacity, the “Non-Breaching Party”) may terminate this Agreement
as to such Licensed Product by providing [***] prior written notice to the
Breaching Party (unless such breach is a failure to make any payment as and when
due, in which case such required prior written notice shall be [***]),
specifying the material breach. The termination shall become effective at the
end of the [***] period unless (a) the Breaching Party cures such breach during
such [***] period (unless the breach is a payment breach and the Party owing
payment believes in good faith that such payment is not due and has notified the
other Party thereof and paid any undisputed amount to the other Party, in which
case the dispute shall be settled, and this Agreement as to such Licensed
Product shall not be terminated as long as the dispute is pending or thereafter
if the Breaching Party pays all amounts due within [***] following a final
judgment determining the portion of the disputed amount due, if any), or (b)
solely with respect to a breach that is not a payment breach, if such breach is
not susceptible to cure within [***] of the receipt of written notice of the
breach, the Breaching Party is diligently pursuing a cure and effects such cure
within an additional [***] after the end of the initial [***] cure period.
12.4    Termination Upon Specified Events. If Vertex experiences a Change of
Control, Vertex (or the appropriate successor entity) shall provide written
notice to Parion of the transaction that resulted in the Change of Control (the
“Event Notice”), on the date of consummation of such transaction, together with
a progress report with respect to the status of Licensed Compounds and Licensed
Products in Development, including the status of any Regulatory Filings through
the date of the Event Notice. Parion shall have the option, exercisable by
written notice from Parion to Vertex (or the appropriate successor entity) on or
before the 30th calendar day following Parion’s receipt of the Event Notice, to
terminate this Agreement in its entirety effective upon 30 calendar days’
written notice. Parion’s option set forth in this Section 12.4, shall terminate
on the earlier to occur of (i) the date on which Vertex Initiates the first
Phase III Clinical Trial of a Licensed Product pursuant to this Agreement or
(ii) the date Parion experiences a Change of Control.
12.5    Effects of Expiration or Termination.
12.5.1    Expiry of Royalty Obligations. On a Licensed Product-by-Licensed
Product and country-by-country basis, following expiry of the applicable Royalty
Term (but not earlier termination of this Agreement) with respect to such
Licensed Product in such country, Vertex shall retain a fully paid-up,
non-royalty-bearing, perpetual, irrevocable, exclusive license to the Parion
Patents and the Parion Know-How and Parion’s interest in Joint Know-How and
Joint Patents to make, have made, use, sell, keep, offer for sale, and import
the applicable Licensed Product in the Field in such country.

Page 50 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




12.5.2    Termination by Vertex without Cause or Termination by Parion with
Cause. Upon any termination of this Agreement (i) in its entirety or any
termination of this Agreement with respect to one or more Licensed Products
throughout the Territory or in a country (as applicable) (it being understood
that, if this Agreement is terminated in its entirety, then all references below
to “terminated Licensed Product” shall instead be references to all Licensed
Products, and “the terminated countries” shall instead be references to “the
Territory”), in either case pursuant to Section 12.2.1, 12.2.2 or 12.2.3, or
(ii) any termination of this Agreement with respect to one or more Licensed
Products by Parion pursuant to Section 12.3, or (iii) any termination of this
Agreement in its entirety by Parion pursuant to Section 12.4:
(a)    with respect to Parion’s Co-Development Option pursuant to Section 3.2.6
with respect to such terminated Licensed Product, if applicable, (i) if such
Co-Development Option is unexercised at such time, such Co-Development Option
shall terminate as of the effective date of termination and be of no force and
effect, or (ii) if previously exercised, all rights and obligations of the
Parties arising from such exercise with respect to such terminated Licensed
Product that was the subject of such exercise shall terminate as of the
effective date of termination and be of no force and effect;
(b)    if this Agreement is terminated in its entirety, Vertex’s Option pursuant
to Section 2.8 with respect to any Option Compound, if unexercised at such time,
shall terminate as of the effective date of termination and be of no force and
effect;
(c)    all licenses granted by Parion to Vertex pursuant to Section 2.1 with
respect to such terminated Licensed Product (including any sublicenses granted
thereunder or any other sublicenses granted pursuant to Section 2.2) shall be of
no force and effect;
(d)    [***];
(e)    with respect to Parion’s Profit/Loss-Sharing Option pursuant to Section
5.1.1 with respect to such terminated Licensed Product, if applicable, (i) if
such Profit/Loss Option is unexercised at such time, such Profit/Loss Option
shall terminate as of the effective date of termination and be of no force and
effect, or (ii) if previously exercised, all rights and obligations of the
Parties arising from such exercise with respect to such terminated Licensed
Product that was the subject of such exercise shall terminate as of the
effective date of termination and be of no force and effect;
(f)    if this Agreement is terminated in its entirety, the provisions of
Section 2.9 shall terminate;
(g)    promptly after the notice date of any such termination pursuant to
Section 12.2 or otherwise after effective date of such termination, Vertex shall
commence winding down its Development, manufacturing and commercialization
activities for the terminated Licensed Products in the terminated countries
under the oversight of the JSC, and shall use good faith efforts to complete any
and all such wind-down Development and commercialization activities within [***]
after the notice date or effective date of such termination, as applicable;
(h)    Vertex shall and hereby does grant to Parion a non-exclusive,
royalty-bearing license with the right to grant sublicenses, under the Vertex
Inventions (including any Patents covering such Vertex Inventions) Controlled by
Vertex to develop, make, have made, use, market, sell, have sold, offer to sell,
import distribute and otherwise exploit any terminated Licensed Product in a
terminated country;

Page 51 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(i)    if requested by Parion, Vertex shall, at Vertex’s cost, and hereby does
assign and shall cause its Affiliates (as applicable) to assign, to Parion,
effective as of the effective date of such termination, all of Vertex’s (or its
Affiliate’s) right, title and interest in and to the Product Trademark and all
relevant trademark applications and registrations with respect to the terminated
Licensed Product in the terminated country. Each Party shall execute and deliver
or shall cause its Affiliates (as applicable) to execute and deliver to the
other Party all documents that are necessary to fulfill the obligations set
forth in this Section 12.5.2(i);
(j)    if this Agreement is terminated in its entirety or as to a terminated
Licensed Product on a worldwide basis, Vertex shall assign to Parion or Parion’s
designee its entire right in all clinical and related study data and other Data
and information based on use or research on the terminated Licensed Product, all
safety data and annual safety reports filed with any Regulatory Authority with
respect to such terminated Licensed Product, and all Regulatory Filings and
Marketing Approvals relating to such terminated Licensed Product;
(k)    if there is any termination of this Agreement with respect to one or more
Licensed Products other than on a worldwide basis, Vertex shall provide to
Parion or Parion’s designee a right of reference and right to use in the
terminated country all clinical and related study data and other Data and
information based on use or research on the terminated Licensed Product, all
safety data and annual safety reports filed with any Regulatory Authority with
respect to such terminated Licensed Product in the terminated country, and all
Regulatory Filings and Marketing Approvals relating to the terminated Licensed
Product in the terminated country;
(l)    within [***] after any such notice of termination, Vertex shall notify
Parion of any and all agreements between Vertex (and/or its Affiliates) and
Third Parties with respect to the conduct of Development, manufacturing and/or
commercialization activities for the terminated Licensed Product in the
terminated country. At Parion’s request, which request shall be made within
[***] after receipt of the foregoing information, Vertex shall use Commercially
Reasonable Efforts to transfer relationships to Parion by assignment of any
relevant agreements with Third Parties, if permitted by such agreement; and
(m)    if such termination is a termination of this Agreement in its entirety,
each Party shall promptly return all Confidential Information and proprietary
materials of the other Party that are not subject to a continuing license
hereunder; provided, that, each Party may retain one copy of the Confidential
Information of the other Party in its archives solely for the purpose of
determining such Party’s obligations hereunder.
12.5.3    Termination Under Section 12.2.1 or 12.2.3. In addition to the
provisions of Section 12.5.2, upon any termination of this Agreement in its
entirety by Vertex pursuant to Section 12.2.1 or 12.2.3 [***].
12.5.4    Termination Under Section 12.4. In addition to the provisions of
Section 12.5.2, upon any termination of this Agreement by Parion pursuant to
Section 12.4, if any Licensed Product that was being Developed by Vertex
pursuant to this Agreement is subsequently commercialized by Parion, Parion
shall pay Vertex a royalties on such terminated Licensed Product based on where
each such Licensed Product was in Development at the effective date of
termination, as follows:
(a)    If the effective date of termination is [***] with respect to such
Licensed Product, the royalty rates set forth in Column A;

Page 52 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(b)    If the effective date of termination is [***] with respect to such
Licensed Product, the royalty rates set forth in Column B; and
(c)    If the effective date of termination is [***] with respect to such
Licensed Product, the royalty rates set forth in Column C:
Calendar Year Net Sales (in Dollars) for such Licensed Product* in the Territory
Royalty Rates as a Percentage (%) of Net Sales
 
 
Column A
Column B
Column C
 
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 

* For the avoidance of doubt, a Licensed Product is comprised of all
formulations, dosage strengths and package sizes of such pharmaceutical product,
for all Indications, comprised of the same Licensed Compound.
12.5.5    Termination by Vertex with Cause. Upon any termination of this
Agreement in its entirety or with respect to one or more Licensed Products by
Vertex pursuant to Section 12.3:
(a)    with respect to Parion’s Co-Development Option pursuant to Section 3.2.6
with respect to such terminated Licensed Product, if applicable, (i) if such
Co-Development Option is unexercised at such time, such Co-Development Option
shall terminate as of the effective date of termination and be of no force and
effect, or (ii) if previously exercised, all rights and obligations of the
Parties arising from such exercise with respect to such terminated Licensed
Product that was the subject of such exercise shall terminate as of the
effective date of termination and be of no force and effect;
(b)    with respect to Parion’s Profit/Loss-Sharing Option pursuant to Section
5.1.1 with respect to such terminated Licensed Product, if applicable, (i) if
such Profit/Loss Option is unexercised at such time, such Profit/Loss Option
shall terminate as of the effective date of termination and be of no force and
effect, or (ii) if previously exercised, all rights and obligations of the
Parties arising from such exercise with respect to such terminated Licensed
Product that was the subject of such exercise shall terminate as of the
effective date of termination and be of no force and effect;
(c)    If this Agreement is terminated in its entirety, Vertex’s Option pursuant
to Section 2.8 with respect to any Option Product, if unexercised at such time,
shall terminate as of the effective date of termination and be of no force and
effect;
(d)    all licenses granted by Parion to Vertex pursuant to Section 2.1
(including all sublicenses granted thereunder or any other sublicenses granted
pursuant to Section 2.2) with respect to such terminated Licensed Products shall
survive the termination on the following terms:
(i)
[***]; or

(ii)
[***].


Page 53 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




(e)    any licenses granted by Vertex to Parion pursuant to this Agreement with
respect to such terminated Licensed Product shall terminate; and
(f)    if such termination is a termination of this Agreement in its entirety,
each Party shall promptly return all Confidential Information and proprietary
materials of the other Party with respect to such Licensed Product that are not
subject to a continuing license hereunder; provided, that, each Party may retain
one copy of the Confidential Information of the other Party in its archives
solely for the purpose of determining such Party’s obligations hereunder.
12.5.6    Accrued Obligations. Expiration or termination of this Agreement in
its entirety or with respect to one or more Licensed Products for any reason
shall not release either Party from any obligation or liability that, at the
time of such expiration or termination, has already accrued to the other Party
or that is attributable to a period prior to such expiration or termination.
12.5.7    General Survival. The following provisions shall survive expiration or
termination of this Agreement for any reason: ARTICLE 1 (Definitions); Sections
3.5 (Adverse Event Reports), 6.9 (Withholding Tax), 6.10 (Records), 6.11
(Inspection of Records), 6.12 (Late Payment), 7.1 (Intellectual Property)
(except for the last sentence of 7.1.2), 7.3 (Defense of Third Party
Infringement Claims), 7.4 (Enforcement), 7.5 (Cooperation) and 7.6 (Recoveries)
(but with respect to 7.3, 7.4, 7.5 and 7.6, solely with respect to actions that
are ongoing at the time of such termination) and 7.9 (Trademarks), ARTICLE 8
(Confidentiality) (except Section 8.5 (Vertex Information Rights)), ARTICLE 10
(Indemnification), Section 12.5 (Effects of Expiration or Termination); and
ARTICLE 13 (Miscellaneous) (except for Section 13.3 (Assignment)).

ARTICLE 13
MISCELLANEOUS
13.1    Governing Law. Except for matters of intellectual property law, which
shall be determined in accordance with the national intellectual property laws
relevant to the intellectual property in question, this Agreement, and any
disputes between the Parties relating to the subject matter of this Agreement,
shall be construed and the respective rights of the Parties hereto determined
according to the substantive laws of the State of New York, USA, excluding (a)
its conflicts of laws principles; (b) the United Nations Conventions on
Contracts for the International Sale of Goods; (c) the 1974 Convention on the
Limitation Period in the International Sale of Goods; and (d) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980.
13.2    Venue. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts located in New York City, New York
for the purpose of any claim, controversy, action, cause of action, suit or
litigation between the Parties arising in whole or in part under or in
connection with this Agreement and agrees that such courts are a proper venue
for such action.  Each Party agrees that effective process may be served to a
Party pursuant to Section 13.1. Nothing in this Agreement shall be deemed as
preventing either Party from seeking injunctive relief (or any other provisional
remedy such as temporary restraining order, preliminary injunction or other
interim equitable relief) from any court having jurisdiction over the
Parties and the subject matter of the dispute as necessary to protect either
Party’s name, proprietary information, trade secrets, know-how or any other
proprietary right or otherwise to avoid irreparable harm.
13.3    Assignment. This Agreement shall not be assignable by any Party to any
Third Party without the written consent of the non-assigning Party and any such
attempted assignment shall be void.

Page 54 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




Notwithstanding the foregoing, either Party may assign this Agreement or its
rights and obligations under this Agreement, without the written consent of the
other Party, to an Affiliate or to a Third Party that acquires all or
substantially all of the business or assets of such Party to which this
Agreement pertains (whether by merger, reorganization, acquisition, sale or
otherwise), and agrees in writing to be bound by the terms and conditions of
this Agreement. No assignment or transfer of this Agreement shall be valid and
effective unless and until the assignee/transferee agrees in writing to be bound
by the provisions of this Agreement. The terms and conditions of this Agreement
shall be binding on and inure to the benefit of the permitted successors and
assigns of the Parties. Except as expressly provided in this Section 13.3, any
attempted assignment or transfer of this Agreement to any Third Party shall be
null and void.
13.4    Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile or by express courier service (signature required) or five calendar
days after it was sent by registered letter, return receipt requested (or its
equivalent), provided that no postal strike or other disruption is then in
effect or comes into effect within two calendar days after such mailing, to the
Party to which it is directed at its address or facsimile number shown below or
such other address or facsimile number as such Party will have last given by
notice to the other Party in accordance with this Section 13.4. Any notice or
other document served by facsimile shall be promptly confirmed by personal
delivery, express courier service or registered post.

 
If to Parion, to:
Parion Sciences, Inc.
2800 Meridian Parkway
Suite 195
Durham, North Carolina 27713
Attn: Paul Boucher
Facsimile No.:
Telephone No.: (919) 313-1195


    
with a copy to:
Reed Smith LLP
136 Main Street
Suite 250
Princeton, New Jersey 08540
Attn: Diane M. Frenier
Facsimile No.: (609) 951-0824
Telephone No.: (609) 514-5999
 
If to Vertex, to:
Vertex Pharmaceuticals Incorporated
50 Northern Avenue
Boston, Massachusetts 02210
Attn: Office of Business Development
Facsimile No.: 857-263-4527
Telephone No.: 617-341-6100


 
 
 
 
 
 
 
with copies to:
Vertex Pharmaceuticals Incorporated
50 Northern Avenue
Boston, Massachusetts 02210
Attn:  Corporate Legal
Facsimile No.: 857-263-4527
Telephone No.: 617-341-6100


 
 
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attn:  Steven D. Barrett
Facsimile No.: 617-526-5000
Telephone No.: 617-526-6000




Page 55 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




13.5    Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition. No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a continuing waiver of such condition or term or of another
condition or term.
13.6    Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.
13.7    Entire Agreement/Modification.
13.7.1    This Agreement, including its Exhibits, sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties relative to the subject matter hereof and thereof and
supersedes and terminates all prior agreements and understandings between the
Parties with respect thereto.
13.7.2    Each of the Parties acknowledges that in agreeing to enter into this
Agreement, it has not relied on any representation, warranty, collateral
contract or other assurance (except those set out in this Agreement) made by or
on behalf of the other Party before the signature of this Agreement. Except in
the case of fraud, each of the Parties waives all rights and remedies which, but
for this sub-section, might otherwise be available to it in respect of any such
representation, warranty, collateral contract or other assurance.
13.7.3    No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by the respective authorized officers of the Parties.
13.8    Relationship of the Parties. The Parties agree that the relationship of
Parion and Vertex established by this Agreement is that of independent
contractors. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish an employment, agency or
any other relationship. Except as may be specifically provided herein, neither
Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.
13.9    Force Majeure. Except with respect to payment of money, neither Party
shall be liable to the other for failure or delay in the performance of any of
its obligations under this Agreement for the time and to the extent such failure
or delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other like cause that is
beyond the reasonable control of the respective Party. The Party affected by
such force majeure will provide the other Party with full particulars thereof as
soon as it becomes aware of the same (including its best estimate of the likely
extent and duration of the interference with its activities), and will use
Commercially Reasonable Efforts to overcome the difficulties created thereby and
to resume performance of its obligations as soon as practicable. If the
performance of any such obligation under this Agreement is delayed owing to such
a

Page 56 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




force majeure for any continuous period of more than [***], this Agreement may
be terminated by the Party whose performance has not been affected by such force
majeure event.
13.10    Compliance with Laws.  Notwithstanding anything to the contrary
contained herein, all rights and obligations of Parion and Vertex are subject to
prior compliance with, and each Party shall comply with, all United States and
foreign export and import laws, regulations, and orders, and such other United
States and foreign laws, regulations, and orders as may be applicable, including
obtaining all necessary approvals required by the applicable agencies of the
governments of the United States and foreign jurisdictions.
13.11    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (i) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (ii) the word “day” means a calendar day unless otherwise
specified; (iii) the word “notice” shall mean notice in writing (whether or not
specifically stated); (iv) the words “hereof,” “herein,” “hereby” and derivative
or similar words refer to this Agreement (including any Exhibits); (v) the word
“or” shall be construed as the inclusive meaning identified with the phrase
“and/or;” (vi) provisions that require that a Party, the Parties or a committee
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; (vii) words of any gender
include the other gender; (viii) words using the singular or plural number also
include the plural or singular number, respectively; and (ix) references to any
specific law, rule or regulation, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement law, rule or regulation thereof.
13.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and both of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile or digital transmission, each of which shall be binding when
received by the applicable Party.
“SIGNATURE PAGE FOLLOWS”

Page 57 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Strategic Collaboration and
License Agreement in duplicate originals by their duly authorized
representatives as of the date and year first above written.
PARION SCIENCES, INC.
VERTEX PHARMACEUTICALS INCORPORATED
By: /s/ Paul Bucher______________________
By: /s/ Ian Smith________________________
Name: Paul Boucher
Name: Ian Smith
Title: President
Title: Chief Financial Officer
Date: June 4, 2015   
Date: June 4, 2015   
 
VERTEX PHARMACEUTICALS (EUROPE) LIMITED
 
 
By: /s/ Ian Smith
 
 
Name: Ian Smith
 
 
Title: Director
 
 
Date: June 4, 2015   
 




Page 58 of 58
ActiveUS 144208420v.18

--------------------------------------------------------------------------------




EXHIBIT A

Parion Patents
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 35 pages were omitted. [***]







A-1



--------------------------------------------------------------------------------




EXHIBIT B
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted. [***]




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT C
Identifier Cover Page of Northern Trial Protocol


[parionagreementimage1.gif]








--------------------------------------------------------------------------------




EXHIBIT D
Description of Southern Trial


The “Southern” Phase IIa trial is planned to be [***]. They will be required to
have [***].
The planned treatment duration [***].
The primary end-point [***]. The intent is that trial [***].
[***]. In order to optimise the ability [***].






    








--------------------------------------------------------------------------------




EXHIBIT E
[***] From the Northern Trial and Southern Trial data [***]




--------------------------------------------------------------------------------






EXHIBIT E-1
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 1 page was omitted. [***]










--------------------------------------------------------------------------------




EXHIBIT F

Third Party Vendors and Contractors of Parion
Research
Chemistry
[***]
Medicinal Chemistry

Pharmacology
[***]
Sheep MCC Studies
[***]
Renal pharmacology
[***]
Receptor selectivity
[***]
Ion channel off target activity
[***]
Cytotoxicity assays

Toxicology
[***]
Non-GLP safety studies
[***]
Non-GLP Ames test

Drug Metabolism/PK/TK
[***]
Rat and Dog PK studies
[***]
Bioanalysis



Preclinical Development
CMC




--------------------------------------------------------------------------------




[***]
Manufacture Drug Substance
[***]
Manufacture Drug Substance
Release Testing for Drug Substance
Stability Studies on Drug Substance
[***]
Release Testing for Drug Substance – Microbial Limits
[***]
Release Testing for Drug Substance – Bacterial Endotoxins
[***]
Synthesis of starting materials
[***]
Synthesis of starting materials
[***]
Micronization of API for formulation development
[***]
Polymorph and salt screening
[***]
MDI feasibility and prototype BFS formulation
[***]
[***] nebulizer and MDI characterization

Drug Metabolism
[***]
QWBA and drug disposition studies
 
 

Toxicology
[***]
 



Clinical Development
CMC




--------------------------------------------------------------------------------




[***]
Store Drug Substance
[***]
Compound CTS for Phase I study
[***]
Bulk drug product manufacturing
Blow, fill seal packaging
Quality control
Endotoxin and Sterility testing (release)
[***]
Release testing
Stability testing
[***]
Clinical packaging
[***]
Return receipt and processing of drug product
[***]
Manufacturing, packaging, testing and release of [***] nebulizer
[***]
Assembly of [***] nebulizer

Clinical




--------------------------------------------------------------------------------




[***]
Central Laboratory Facility
Clinical Trial Supply Compounding
[***]
Spirometry training
[***]
Data Management and EDC
[***]
PK validation and bioanalysis
[***]
Back up Central Laboratory
[***]
Central Laboratory Facility
[***]
Biostatistics
[***]
Medical Reviewer for CSRs 101, 103 and 117
[***]
Unblinded Pharmacy Monitor
[***]
Medical Writers (CSRs 101, 103 and 117)
[***]
PK Medical Writer (study 101)
[***]
Clinical Trial Supply Compounding (study 103 and 117)
[***]
Randomization code (study 117)
[***]
Project Management, Monitoring (study 117)
[***]
Medical monitoring, Project Management, Clinical Monitoring, Monitoring, Data
Management, Statistics, Randomization code generation, site qualification,
maintain trial master file (PS-G201
[***]
Pharmacovigilence, serious adverse event processing and tracking (PS-G201)
[***]
Centralized Spirometry with data base and over-read (PS-G201)
[***]
Centralized laboratory with database (PS-G201)



Regulatory
[***]
Regulatory contact and submissions, consultants, publishing







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------




EXHIBIT G
Joint Commercialization Agreement Term Sheet
All capitalized terms used but not otherwise defined in this Exhibit G will have
the meanings ascribed to them in the Strategic Collaboration and License
Agreement (the “SCLA”).
1.Parties. Parion Sciences, Inc. (“Parion”) and Vertex Pharmaceuticals
Incorporated (“Vertex Parent”) and Vertex Pharmaceuticals (Europe) Limited
(“Vertex UK” and, together with, Vertex Parent “Vertex”).
2.    Product and Indications: Shared Product for NCFB or COPD, as applicable,
commercialized in the Territory. The Parties will focus their commercialization
efforts with respect to the Shared Product on particular Indication(s) as set
forth in the Joint Commercialization Plan (as defined below).
3.    Territory: Worldwide.
4.    Term: [***], unless earlier terminated in accordance with the SCLA or the
terms of an applicable Joint Commercialization Agreement (the “JCA”).
5.    Conduct of Joint Commercialization: The Parties shall jointly
commercialize the Shared Product for the applicable Indication in the Territory
in accordance with a Joint Commercialization Plan approved by the JSC, as such
Joint Commercialization Plan may be amended by the JSC from time to time.
6.    Governance: The JSC shall oversee the Parties’ commercialization of Shared
Products for the Territory.
7.    Joint Commercialization Plans: At an appropriate time to be determined by
the JSC (but in any event at least [***] prior to commercial launch of the
applicable Shared Product for the applicable Indication in the Territory), the
JSC shall formulate and approve an initial joint plan for commercialization of
such Shared Product for the Territory (the “Joint Commercialization Plan”). The
Joint Commercialization Plan may be amended or updated from time to time by the
JSC, including any amendments or updates to any anticipated timelines or to the
then-current budget. The Joint Commercialization Plan shall encompass the
planned commercialization strategy in the Territory for the applicable Shared
Product and shall set forth the corresponding budget of Shared Commercialization
Costs, anticipated timelines, commercialization activities to be performed by
each Party, commercial supply forecasts, and the other matters described below.
The initial Joint Commercialization Plan shall include the budgeted Shared
Commercialization Costs for pre-launch commercialization activities in the
Territory and for commercialization activities through at least two Calendar
Years after the First Commercial Sale of the Shared Product in the Territory.
The Joint Commercialization Plan shall be updated by the JSC on an annual or
more frequent basis. The responsibilities allocated to each of the Parties shall
be based on their respective capabilities and geographic scope. Initially, the
Parties anticipate that [***], which will be reflected in the Joint
Commercialization Plans.
8.    Responsibilities of the Parties Generally: Each Party shall use
Commercially Reasonable Efforts to fulfill all responsibilities assigned to it
under the Joint Commercialization Plan and shall comply with the JCA and all
Applicable Laws. Neither Party shall be required to undertake specific
activities with respect to the commercialization of the Shared Product for the
Territory unless such assigned activities are set forth in the Joint
Commercialization Plan.
a)    Parion Responsibilities:




--------------------------------------------------------------------------------




i)    Parion shall undertake the responsibilities allocated to Parion in the
Joint Commercialization Plan under the direction and oversight of the JSC; and
ii)    Parion shall, if Parion determines to be operationally involved, use (A)
an appropriate management infrastructure to supervise the Sales Representatives,
MSLs, medical affairs personnel and other appropriate functional groups
(collectively, “Commercialization Personnel”) employed by Parion and required to
oversee performance of Parion’s Commercialization obligations under the Joint
Commercialization Plan and (B) Commercialization Personnel of sufficient number
and adequate experience to implement its responsibilities under the Joint
Commercialization Plan.
b)    Vertex Responsibilities:
i)    Vertex shall undertake the responsibilities allocated to Vertex in the
Joint Commercialization Plan under the direction and oversight of the JSC;
ii)    Vertex shall use (A) an appropriate management infrastructure to
supervise the Commercialization Personnel employed by Vertex and required to
oversee performance of Vertex’s Commercialization obligations under the Joint
Commercialization Plan and (B) Commercialization Personnel of sufficient number
and adequate experience to implement its responsibilities under the Joint
Commercialization Plan;
iii)    Vertex shall have the sole right and responsibility to (A) [***] and (B)
[***]. Vertex shall be responsible for distribution, invoicing and collection
with respect to sales of the Shared Product in the Territory and shall book such
sales (it being understood that Vertex shall be solely and exclusively
responsible for its own revenue recognition with respect to the Shared Product,
and Parion shall have no responsibility therefor);
iv)    Vertex shall have the sole right to manufacture the Shared Product or
contract a Third Party to manufacture the Shared Product, in either case, in a
commercially reasonable manner, including managing raw material supply for
manufacturing the Shared Product, warehousing and distributing the Shared
Product; and
v)    Vertex will update the JSC at least once a Calendar Quarter with respect
to material manufacturing matters for the Shared Product.
9.    Allocation and Reconciliation of Net Profits/Losses; Patent Enforcement
Recoveries:
a)    Allocation: Vertex and Parion shall each receive (in the case of profits)
or pay (in the case of losses), as applicable, their respective allocations of
Net Profit/Losses with respect to the Shared Product for the applicable
Indication in the Territory, as set forth in Section 6.6, to be calculated and
paid in accordance with the reporting, reconciliation and payment provisions of
this Section 9.
b)    Reconciliation of Net Profits/Losses; Reporting Gross Revenues and Shared
Expenses: Every [***] during the Profit-Share Term, in accordance with the
applicable Joint Commercialization Agreement, Parion and Vertex shall perform a
reconciliation of the applicable elements of Net Profits/Losses realized or
incurred by each Party under such Joint Commercialization Agreement during the
prior [***].




--------------------------------------------------------------------------------




c)    Allocation. If any Product comprising a particular Vertex Selected
Compound is being commercialized by Vertex as both a Shared Product for an
applicable Indication and as a Licensed Product for one or more other
Indication(s), [***].
d)    Payment. Within [***] after each [***] reconciliation of Net
Profits/Losses, Vertex or Parion, as the case may be, shall pay the applicable
amount due to the other Party.
e)    Reporting. Reports of actual expenditure compared to budget shall be made
to the JSC on a [***] basis. Significant variances from the total overall
budgets and significant variances in budget line items shall only be included in
calculating Net Profits/Losses when approved by the JSC.
f)    Audits and Interim Review. Either Party shall have the right to request
that the other Party’s independent, certified accounting firm perform an audit
or interim review of the other Party’s books in order to express an opinion
regarding such Party’s calculations hereunder. Such audits or review will be
conducted at the expense of the requesting Party and no more than once each
Calendar Year. In accordance with Section 6.11, at the request and expense of an
auditing Party, the audited Party shall permit an independent, certified public
accountant appointed by the auditing Party, at reasonable times and upon
reasonable written notice, to examine such records as may be necessary to: (i)
determine the correctness of any report or payment made under a Joint
Commercialization Agreement; (ii) determine the correctness of any Cost of Goods
and Shared Commercialization Costs reported under a Joint Commercialization
Agreement; provided, however, that such examination shall not be permitted more
than once in any 12-month period.
10.    Adverse Events; Recall; Product Liability Claims.
a)    Subject to Sections 3.5 and 4.5 of the SCLA, the Parties shall establish
procedures for reporting adverse events and other Shared Product related safety
issues. Unless otherwise agreed by the Parties, Vertex shall have the right and
primary responsibility to make decisions and to take immediate action with
respect to Shared Product safety issues, including recalls, in all cases, after
reasonable consultation with Parion; provided, however, that Vertex may make
such decision without consultation with Parion to the extent necessary for
Vertex to comply with its regulatory obligations.
b)    Any Losses arising out of any Third Party Claim arising out of or
resulting from the Development, manufacture or commercialization of any Shared
Product for use or sale in the Field in the Territory (“Product Liability
Costs”), [***], except to the extent such Losses arise out of any Third Party
Claim based on (a) a Party’s breach of any of its representations, warranties,
covenants or obligations pursuant to the SCLA or the JCA, or (b) the negligence
or willful misconduct of a Party, its Affiliates, its or its Affiliates’
sublicensees, or any of the respective officers, directors, employees and agents
of each of the foregoing entities, in the performance of obligations or exercise
of rights under the SCLA or the JCA.
11.    Joint Marketing and Sales Meetings: The Parties shall plan and implement
periodic joint sales and marketing meetings to be determined by the JSC.
12.    Miscellaneous. Subject to Section 5.1.1 of the SCLA, the JCA shall be
based on this Exhibit G and contain provisions regarding representations and
warranties, indemnifications, termination rights, and other reasonable and
customary provisions to be agreed by the Parties.
13.    Definitions:




--------------------------------------------------------------------------------




“Allocable Overhead” means costs incurred by a Party or for its account which
are attributable to a Party’s supervisory services, occupancy costs, corporate
bonus (to the extent not charged directly to department), and its payroll,
information systems, human relations or purchasing functions and which are
allocated to company departments based on space occupied or headcount or other
activity-based method consistently applied by a Party, or a standard rate if
agreed to by the Parties. Allocable Overhead shall not include any costs
attributable to [***].
“Cost of Goods” shall mean Vertex’s (or its Affiliates’) [***] of manufacturing
(or acquiring from a Third Party) Shared Product for commercialization in the
Territory, [***], determined in accordance with GAAP, consistently applied;
which shall be comprised of:
“Net Profits/Losses” shall mean [***].
“Recoveries” shall mean all cash amounts (plus the fair market value of all
non-cash consideration) received by a Party from a Third Party solely in
connection with the judgment, award or settlement of any enforcement of
intellectual property Controlled by Vertex, Parion or the Parties jointly, in
each case covering the Shared Product, which is an Infringing Product.
“Sales Representative” shall mean a professional pharmaceutical sales
representative employed by either Party to conduct primarily detailing and other
promotional efforts with respect to a Shared Product and who has been trained by
either Party in accordance with a training protocol to be agreed upon by the
Parties as set forth in the Joint Commercialization Plan.
“Shared Commercialization Costs” shall mean all bona fide, reasonable [***]
incurred by a Party with respect to commercialization of the Shared Product in
accordance with the Joint Commercialization Plan, including:
a)    [***].
b)    [***];
c)    [***];
d)    [***];
e)    [***];
f)    [***]; and
g)    Such other costs as the Parties may agree.








--------------------------------------------------------------------------------




EXHIBIT H

Press Release


[See Attached]




--------------------------------------------------------------------------------






Vertex and Parion Sciences Establish Collaboration to Develop Epithelial Sodium
Channel (ENaC) Inhibitors in Cystic Fibrosis and Other Pulmonary Diseases


-ENaC inhibition aims to restore or improve hydration of cell surfaces in the
lungs to improve lung function-
-Parion to receive $80 million up-front payment with potential for additional
development and regulatory milestones and royalty payments-


BOSTON and DURHAM, NC -- Vertex Pharmaceuticals Incorporated (Nasdaq: VRTX) and
Parion Sciences today announced that the companies will collaborate to develop
investigational epithelial sodium channel (ENaC) inhibitors for the potential
treatment of cystic fibrosis (CF) and other pulmonary diseases. Under the
agreement, Vertex gains worldwide development and commercial rights to Parion’s
investigational ENaC inhibitors, including P-1037 and P-1055, for CF and other
pulmonary diseases. P-1037 is currently being evaluated in an exploratory Phase
2a study in people with CF, regardless of genotype, and Vertex and Parion plan
to begin an additional Phase 2a study that adds P-1037 to treatment with the
investigational combination of lumacaftor and ivacaftor for people with CF who
have two copies of the F508del mutation. Parion will receive an $80 million
up-front payment from Vertex with the potential to receive additional
development and regulatory milestone payments and tiered royalties related to
P-1037 and P-1055 in CF and other pulmonary diseases.
“This collaboration with Parion complements our ongoing work in CF and supports
our two key goals in this disease – to increase the number of people eligible
for new CF medicines and to enhance the benefit of treatment,” said Jeffrey
Chodakewitz, M.D., Executive Vice President and Chief Medical Officer at Vertex.
“The goal of these planned studies of P-1037 is to determine whether ENaC
inhibition can improve lung function in people with CF, including those with
mutations unlikely to respond to treatment with the investigational combination
of lumacaftor and ivacaftor.




--------------------------------------------------------------------------------




Beyond CF, this agreement helps to diversify our pipeline by providing
opportunities to evaluate P-1037 as part of Phase 2a studies in multiple other
diseases that impact the lungs.”
“ENaC inhibition represents a promising opportunity to potentially enhance the
benefit of existing treatments for people with CF, and we have worked diligently
to bring P-1037 from our research labs and into Phase 2 development,” said Paul
Boucher, President and Chief Executive Officer of Parion. “Vertex is the leader
in developing new medicines that treat the underlying cause of CF. We are
pleased to enter into this collaboration to unify the scientific expertise of
both companies to advance P-1037 in CF and other pulmonary diseases.”
Cystic fibrosis is a rare genetic disease that is caused by defective or missing
cystic fibrosis transmembrane conductance regulatory (CFTR) proteins resulting
from mutations in the CFTR gene. The defective or missing CFTR proteins result
in poor flow of salt and water into and out of the cell in a number of organs,
including the lungs.  The defective CFTR protein that causes CF is also believed
to increase the function of ENaC, which may contribute to dehydration of the
cell surface of lungs in people with CF. In CF, the poor flow of salt and water
in cells prevents cilia on the surface of the cell from beating properly, which
leads to a buildup of abnormally thick, sticky mucus that can cause chronic lung
infections and progressive lung damage, eventually leading to death.
About the Collaboration
Under the terms of the collaboration, Vertex obtained worldwide development and
commercial rights to Parion’s lead investigational ENaC inhibitors, including
P-1037 and P-1055, for the potential treatment of CF and all other pulmonary
diseases. Parion received an $80 million up-front payment and has the potential
to receive up to an additional $490 million in development and regulatory
milestone payments for development of ENaC inhibitors in CF, including $360
million related to global filing and approval milestones.  Parion has the
potential to receive up to $370 million in additional development and regulatory
milestones for P-1037 and P-1055 in non-CF pulmonary indications. Parion may
also receive an additional $230 million in development and regulatory milestones
should Vertex elect to develop an additional ENaC inhibitor from Parion’s
research program. Parion will receive tiered royalties on potential sales of
P-1037 and P-1055 in CF and other pulmonary diseases that range from the low
double digits to mid-teens as a percentage




--------------------------------------------------------------------------------




of sales. Vertex will lead future development activities for P-1037 and P-1055
in CF and other pulmonary diseases.  
Parion recently initiated an exploratory Phase 2a study of inhaled P-1037 in
approximately 120 people with CF. The study is enrolling people with a confirmed
diagnosis of CF and any CFTR mutation, including those who have mutations not
expected to respond to ivacaftor alone. The study is evaluating the use of
P-1037, with and without hypertonic saline, compared to placebo. Patients in the
study will continue to receive standard CF medicines.
Preclinical evaluation in human bronchial epithelial cells from people with CF
who have two copies of the F508del mutation showed that the addition of
investigational P-1037 to the investigational combination of lumacaftor and
ivacaftor resulted in an additional increase in both airway surface liquid and
cilia beat frequency compared to baseline and to the use of P-1037 or
lumacaftor/ivacaftor alone. Improvements in airway surface liquid height and
cilia beat frequency are direct measures of increased hydration of the cell
surface. This in vitro observation suggests that the addition of P-1037 to the
investigational combination of lumacaftor and ivacaftor could enable enhanced
function of the cell’s cilia to clear mucus from the cell surface, potentially
resulting in improved lung function. Based on these preclinical results, Vertex
is preparing to conduct a Phase 2a study to evaluate whether the addition of
P-1037 to the combination of lumacaftor and ivacaftor in people with CF who have
two copies of the F508del mutation provides additional benefit as compared to
the combination of lumacaftor and ivacaftor alone. This Phase 2a study is
expected to begin in early 2016.
Beyond CF, Vertex and Parion plan to conduct additional Phase 2a studies of
P-1037 across multiple other pulmonary diseases where the disease results in
defective hydration of the cell surfaces in the lung. These diseases include
Chronic Obstructive Pulmonary Disease (COPD), Non-CF Bronchiectasis (NCFB) and
Primary Ciliary Dyskinesia (PCD). Parion will conduct Phase 2a development in
these diseases and retains an option to participate in co-development and
co-commercialization activities related to one of these non-CF pulmonary
diseases.
Vertex continues to expect 2015 non-GAAP Research and Development and Sales,
General and Administrative expenses to be in the range of $1.05 to $1.10
billion.
About Cystic Fibrosis




--------------------------------------------------------------------------------




CF is a rare, life-threatening genetic disease affecting approximately 75,000
people in North America, Europe and Australia. Children must inherit two
defective CFTR genes — one from each parent — to have CF. There are more than
1,900 known mutations in the CFTR gene. Some of these mutations, which can be
determined by a genetic, or genotyping, test, lead to CF by creating non-working
or too few CFTR proteins at the cell surface. The defective or missing CFTR
protein results in poor flow of salt and water into and out of the cell in a
number of organs, including the lungs. This leads to the buildup of abnormally
thick, sticky mucus that can cause chronic lung infections and progressive lung
damage. The defective CFTR protein that causes CF is also believed to increase
the function of ENaC, which may contribute to dehydration of the cell surface of
lungs in people with CF. Today, the median predicted age of survival for a
person with CF is between 34 and 47 years, but the median age of death remains
in the mid-20s.
About Parion Sciences
Parion Sciences is a development stage biopharmaceutical company dedicated to
research, development and commercialization of treatments to improve and extend
the lives of patients with innate mucosal surface defense deficiencies of the
lung or eye. Parion has a diverse pipeline of pre- clinical and clinical
candidates for the treatment of these diseases via distinctive mechanisms of
action and approaches. Parion is at the forefront of ENaC development and
leverages its scientific expertise in epithelial biology to expand the company’s
platforms and novel chemical compounds into new potential indications to treat
mucosal defects. Parion has received grant funding from the National Institutes
of Health and continues to have a long-standing and valued relationship with
Cystic Fibrosis Foundation Therapeutics, Inc. For more information, please see
our website at www.Parion.com.
About Vertex
Vertex is a global biotechnology company that aims to discover, develop and
commercialize innovative medicines so people with serious diseases can lead
better lives. In addition to our clinical development programs focused on cystic
fibrosis, Vertex has more than a dozen ongoing research programs aimed at other
serious and life-threatening diseases.




--------------------------------------------------------------------------------




Founded in 1989 in Cambridge, Mass., Vertex today has research and development
sites and commercial offices in the United States, Europe, Canada and Australia.
For five years in a row, Science magazine has named Vertex one of its Top
Employers in the life sciences. For additional information and the latest
updates from the company, please visit www.vrtx.com.
Special Note Regarding Forward-looking Statements
This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, including, without limitation, Dr.
Chodakewitz’s statements in the second paragraph of the press release, Mr.
Boucher’s statements in the third paragraph of the press release, information
regarding Vertex’s 2015 non-GAAP operating expenses and the information provided
regarding the development timeframe of P-1037. While Vertex believes the
forward-looking statements contained in this press release are accurate, these
forward-looking statements represent the company's beliefs only as of the date
of this press release and there are a number of factors that could cause actual
events or results to differ materially from those indicated by such
forward-looking statements. Those risks and uncertainties include, among other
things, that the company's expectations regarding its 2015 non-GAAP operating
expenses may be incorrect (including because one or more of the company's
assumptions underlying its expense expectations may not be realized) or that
data may not support further development of the compounds subject to the
collaboration due to safety, efficacy or other reasons, and other risks listed
under Risk Factors in Vertex's annual report and quarterly reports filed with
the Securities and Exchange Commission and available through the company's
website at www.vrtx.com. Vertex disclaims any obligation to update the
information contained in this press release as new information becomes
available.
(VRTX-GEN)
Vertex Pharmaceuticals Incorporated


Investors:
Michael Partridge, 617-341-6108
or
Kelly Lewis, 617-961-7530
or
Eric Rojas, 617-961-7205


or


Media: mediainfo@vrtx.com
Zach Barber: 617-341-6992




Parion Sciences


Paul Boucher, President & CEO
919-313-1195    




--------------------------------------------------------------------------------




EXHIBIT I

Existing SRAs and CTAs
CTAs
[***]




